HECO Exhibit 10

 

[HECO letterhead]

 

 

 

January 28, 2013

 

The Honorable Chair and Members

of the Hawaii Public Utilities Commission

465 South King Street

Kekuanaoa Building, First Floor

Honolulu, Hawaii 96813

 

Dear Commissioners:

 

Subject:

Docket No. 2008-0083 – Hawaiian Electric 2009 Test Year Rate Case

 

Stipulated Settlement Agreement between the Hawaiian Electric Companies and the
Division of Consumer Advocacy regarding Certain Regulatory Matters

 

This letter (heretofore referred to as “Stipulated Settlement”) documents
certain agreements between the Hawaiian Electric Companies1 and the Division of
Consumer Advocacy of the Department of Commerce and Consumer Affairs (“Consumer
Advocate”) (collectively referred to as the “Parties”) on certain regulatory
matters as described below and in Exhibit 1.

 

The Parties agree to the following:

 

·                 Hawaiian Electric, HELCO and MECO will write-off, for
accounting and ratemaking purposes, a total of $40 million of recorded
capitalized costs in lieu of conducting the regulatory audits of the Campbell
Industrial Park Combustion Turbine Unit 1 (“CIP CT-1”) and the Customer
Information System (“CIS”) projects ordered in the Order Approving Consumer
Advocate’s Recommendations regarding Focused Regulatory Audits, issued on May 2,
2011 in Docket No. 2008-0083.  This write-off amount is in addition to all
credits received from the Hawaiian Electric Companies’ prior CIS vendor, which
credits have already been used to reduce the capitalized costs of the CIS
project.

·                 For purposes of accounting for the settlement, the entire
write-off will be adjusted as part of the cost of the CIS project.  The
write-off by company will be $29 million for Hawaiian Electric, $5.5 million for
HELCO, and $5.5 million for MECO.

·                 The Hawaiian Electric Companies will include the net
recoverable costs of CIP CT-1 and the CIS projects in rate base as of December
31, 2012.

 

--------------------------------------------------------------------------------

1   The “Hawaiian Electric Companies” are Hawaiian Electric Company, Inc.
(“Hawaiian Electric”), Hawaii Electric Light Company, Inc. (“HELCO”) and Maui
Electric Company, Limited (“MECO”).

 

--------------------------------------------------------------------------------


 

The Honorable Chair and Members

of the Hawaii Public Utilities Commission

January 28, 2013

Page 2

 

·                 The Hawaiian Electric Companies will include the net
recoverable costs of the CIP CT-1 and the CIS projects not already included in
rates as shown in Exhibit 3 in their 2013 Rate Adjustment Mechanism (“RAM”)
Revenue Adjustments.  The Consumer Advocate will support RAM recovery in 2013
and the subsequent years thereafter and subsequent Hawaiian Electric, HELCO and
MECO rate cases for the allowed portion of the CIP CT-1 project costs and CIS
project costs in excess of the projects’ costs previously included in rate base,
along with related accumulated depreciation, accumulated deferred income taxes,
unamortized ITC, unamortized deferred CIS costs, the unamortized regulatory
assets related to the carrying charges and deferred depreciation, as well as
related project depreciation and regulatory asset amortization expenses. 
Recovery of CIS costs through the RAM Revenue Adjustment mechanism is for the
sole purpose of this settlement agreement and does not constitute a precedent
for the recovery of software costs through the RAM Revenue Adjustment mechanism.

·                 HELCO will withdraw its 2013 test year rate case (Docket No.
2012-0099).  In lieu of the rate change HELCO would have received in the pending
withdrawn rate case, the Company will submit annual RBA/RAM rate adjustment
filings rolling forward the base year information from the prior HELCO rate
case, Docket No. 2009-0164.  HELCO will not file a rate case until its next turn
in the rate case cycle – i.e., for a 2016 test year.

·                 Hawaiian Electric will delay the filing of its 2014 test year
rate case, and will file its 2014 test year rate case no earlier than January 2,
2014.  The Consumer Advocate will recommend that Hawaiian Electric be granted a
waiver of Hawaii Administrative Rules (“HAR”) §6-61-87(4), that would enable
Hawaiian Electric to file in 2014 a rate case application using a 2014 test
year.

·                 Through calendar year 2016, the Hawaiian Electric Companies
and the Consumer Advocate will recommend and support continuation of Hawaiian
Electric Companies’ existing recovery mechanisms, which include the decoupling
RBA and RAM, energy cost adjustment clause (“ECAC”), the Purchased Power
Adjustment Clause (“PPAC”), the pension and OPEB tracking mechanisms, and the
Renewable Energy Infrastructure Program (“REIP”) surcharge, in their present
forms, except for the agreement for temporary acceleration of HECO’s RBA/RAM
Revenue Adjustment described in the bullet below and the agreement to recover
CIS costs through the RAM Revenue Adjustment described above.

·                 For only the 2014, 2015 and 2016 RAM Periods, Hawaiian
Electric will be allowed to record the 2014, 2015 and 2016 RAM incremental
revenues for the January 1 through December 31 calendar year (once Hawaiian
Electric is able to assess the amount), and collect the RAM incremental revenues
through the RBA Rate Adjustment (which includes the RAM Revenue Adjustment) from
June 1 of each year to May 31 of the following year.  At the conclusion of that
period, the current RAM provisions will again apply in accordance with the
Amended Joint Proposal approved by the Final Decision and Order issued in the
decoupling proceeding.

 

--------------------------------------------------------------------------------


 

The Honorable Chair and Members

of the Hawaii Public Utilities Commission

January 28, 2013

Page 3

 

·                 MECO and the Consumer Advocate continue to support the Parties
Stipulated Settlement in the MECO 2012 test year rate case (Docket No.
2011-0092).2  Given the other portions of this agreement, particularly in terms
of the maintenance of the current financial structure and mechanisms, MECO and
the Consumer Advocate even more strongly support the agreements set forth in the
Parties Stipulated Settlement in the MECO 2012 test year rate case related to:
(a) the rate of return on common equity used to determine the fair rate of
return on rate base, (b) the ECAC, (c) the pension/OPEB tracking mechanisms, (d)
decoupling and (e) the PPAC.

 

The Hawaiian Electric Companies’ customers, the Commission, the Consumer
Advocate, the Hawaiian Electric Companies, and the Hawaiian Electric Companies’
investors will benefit if this Stipulated Settlement is approved.  First, with
respect to the Hawaiian Electric Companies’ customers, approval of the
Stipulated Settlement will reduce the CIP CT-1 and CIS investment costs that
might otherwise be included in rates by $40 million, reduce revenues to be
collected from customers as a result of the withdrawal of the HELCO 2013 test
year rate case (with no filing of a HELCO rate case until the 2016 test year)
and the delay in the filing of the Hawaiian Electric 2014 test year rate case,
and prevent the further accrual of carrying costs pending the completion of the
lengthy audit and post-audit process on the CIP CT-1 and CIS projects.

 

Second, the Stipulated Settlement will eliminate the need for the Commission,
the Consumer Advocate and the Companies to dedicate the substantial resources,
dollars and time necessary to complete the lengthy audit and post-audit process,
and will allow them to focus those resources on the numerous priorities they
face in improving the quality of customer service and transforming the electric
utility industry in Hawaii from one based on oil-fired generation, to one based
on energy efficiency and Hawaii’s indigenous renewable energy resources.

 

Third, with respect to the Hawaiian Electric Companies and their investors,
approval of this Stipulated Settlement will resolve the substantial uncertainty
as to when and how much of their investment in CIP CT-1 and CIS will be
recovered.

 

The agreements set forth in this letter are for the purpose of simplifying and
expediting the affected proceedings, and represent a negotiated compromise of
the matters agreed upon, and do not constitute an admission by any party with
respect to any of the matters agreed upon herein.

 

--------------------------------------------------------------------------------

2   The Parties’ stipulated settlement is reflected in the Parties’ Stipulated
Settlement Letter filed on April 20, 2012 and the Parties’ Revised Updated
Stipulated Settlement Letter filed on May 14, 2012.

 

--------------------------------------------------------------------------------


 

The Honorable Chair and Members

of the Hawaii Public Utilities Commission

January 28, 2013

Page 4

 

 

The Parties shall support and defend this Stipulated Settlement before the
Commission.  If the Commission adopts an order approving all material terms of
this Stipulated Settlement, the Parties will also support and defend the
Commission’s order before any court or regulatory agency in which the order may
be at issue.  If the Commission does not issue an order adopting all material
terms of this Stipulated Settlement or makes material adjustments to this
Stipulated Settlement, any or all of the Parties may withdraw from this
Stipulated Settlement.  For the purposes of this Stipulated Settlement, whether
a term is material shall be left to the discretion of the Party choosing to
withdraw from this Stipulated Settlement.

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Patsy H. Nanbu

 

 

Patsy H. Nanbu

 

 

Vice President-Regulatory Affairs

 

 

Enclosure

 

cc: Division of Consumer Advocacy

 

 

Concurred:

 

/s/ Jeffrey T. Ono

 

 

 

Jeffrey T. Ono

 

 

Executive Director

 

 

Division of Consumer Advocacy

 

 

Department of Commerce and Consumer Affairs

 

 

 

--------------------------------------------------------------------------------


 

 

Exhibit 1

 

Page 1 of 3

 

 

 

DETAILS OF CERTAIN AGREEMENTS REACHED BETWEEN

HAWAIIAN ELECTRIC AND THE CONSUMER ADVOCATE

 

Hawaiian Electric Company, Inc. (“Hawaiian Electric”), Maui Electric Company,
Limited (“MECO”) and Hawaii Electric Light Company, Inc. (“HELCO”) (collectively
the “Hawaiian Electric Companies” or “Companies”) will write-off for accounting
and ratemaking purposes, a total of $40 million of recorded capitalized costs in
lieu of regulatory audits for the Campbell Industrial Park Combustion Turbine
Unit 1 (“CIP CT-1”), Customer Information System (“CIS”) projects.  This
write-off amounts are in addition to all credits received from the Hawaiian
Electric Companies’ prior CIS vendor, which credits have already been used to
reduce the capitalized costs of the CIS project.  For purposes of accounting for
the settlement, the entire write-off will be adjusted as part of the cost of the
CIS project.  The write off by company will be $29 million for Hawaiian
Electric, $5.5 million for HELCO, and $5.5 million for MECO, as shown in Exhibit
2.

 

Campbell Industrial Park Combustion Turbine Unit 1

 

The Parties agree that the recorded plant in service amount of $194.9 million
for CIP CT-1 (and the accumulated depreciation, accumulated deferred income
taxes and unamortized state investment tax credits related to the recorded
costs) shall be included in Hawaiian Electric’s rate base as of December 31,
2012 and in the 2013 and succeeding Rate Adjustment Mechanism (“RAM”) Revenue
Adjustments and Hawaiian Electric rate cases until the Company retires the CIP
CT-1 assets.1

 

The Parties agree that the independently conducted regulatory audit for the CIP
CT-1 project set forth in the Order Approving Consumer Advocate’s
Recommendations Regarding Focused Regulatory Audits issued on May 2, 2011 in
Docket No. 2008-0083 (“Audit Order”) should not be conducted.

 

The recorded plant in service amount for CIP CT-1 and the related accumulated
depreciation, accumulated deferred income taxes and unamortized state investment
tax credits and regulatory assets related to depreciation and carrying charges
estimated through the effective date of the Revenue Balancing Account (“RBA”)
Rate Adjustment (that includes the Rate Adjustment Mechanism (“RAM”) Revenue
Adjustment for these items) shall be included in the beginning and ending
balance of Hawaiian Electric’s rate base for the RAM Revenue Adjustment for 2013
and subsequent years thereafter, and for subsequent Hawaiian Electric rate
cases.  See Exhibit 3.

 

Hawaiian Electric will amortize the regulatory assets, directly resulting from
the deferral of depreciation and the accrual of carrying charges, over six
years, beginning on the effective date of the 2013 RAM Revenue Adjustment, and
to include such amortization in the 2013 RAM Revenue Adjustment.

 

--------------------------------------------------------------------------------

1   The “Parties” to this settlement agreement are the Hawaiian Electric
Companies and the Division of Consumer Advocacy of the Department of Commerce
and Consumer Affairs (“Consumer Advocate”).

 

--------------------------------------------------------------------------------


 

 

Exhibit 1

 

Page 2 of 3

 

 

 

Consistent with the agreements on CIP CT-1 in the Parties’ Stipulated Settlement
Letter filed on July 5, 2011 in the Hawaiian Electric 2011 test year rate case,
Docket No. 2010-0080, (“Hawaiian Electric 2011 Rate Case Settlement Agreement”),
the following shall continue until the Commission has approved this settlement
and the rate adjustment to include the project costs in rates (through the RAM
Revenue Adjustment of the RBA) goes into effect:

·                 record the depreciation on the project costs in excess of the
respective projects’ Commission approved costs to a regulatory asset; and

·                 accrue carrying charges (based on an interest rate equivalent
to the Company’s AFUDC rate) on the project costs in excess of the respective
projects’ Commission approved costs (net of accumulated depreciation,
accumulated deferred income taxes, and unamortized ITC) and depreciation
expense, which have been deferred for later recovery, to a regulatory asset.

 

The RAM Revenue Adjustment for 2013 and the subsequent years thereafter and
subsequent Hawaiian Electric rate cases would reflect the additional revenue
requirements related to the allowed portion of the CIP CT-1 project costs in
excess of the project’s costs previously included in rate base, along with
related accumulated depreciation, accumulated deferred income taxes, unamortized
ITC, and including the unamortized regulatory assets related to the carrying
charge and deferred depreciation, as well as related depreciation expense and
amortization of regulatory asset expenses.

 

Customer Information System

 

The Parties agree that the allocable share of the deferred cost balance of CIS
(which is the total deferred cost of $57.4 million for the project (after
considering the credits from the prior CIS vendor), and the accrued carrying
charges of $2.2 million, less a write-off of $40 million) should be included in
the rate base as of December 31, 2012 of Hawaiian Electric, MECO and HELCO and
recovered in the 2013 and succeeding RAM Revenue Adjustments and Hawaiian
Electric Companies rate cases until the deferred costs are fully amortized.

 

The Parties agree that the independently conducted regulatory audit for the CIS
project set forth in the Audit Order should not be conducted.

 

The Parties agree that reflecting the write-off entirely under the CIS docket
would result in a smaller amount of depreciation expense required to be
recovered in the current revenue requirements for the CIS project and CIP CT-1
project, than if the write-off amount is allocated to both the CIS project and
the CIP CT-1 project.2

 

Consistent with the agreements on CIS in the Hawaiian Electric 2011 Rate Case
Settlement and the Parties’ Stipulated Settlement Letter filed on April 20, 2012
in the MECO 2012 test year rate case, Docket No. 2011-0092, (“MECO 2012 Rate
Case Settlement Agreement”), the

 

--------------------------------------------------------------------------------

2   Since the CIS project would be amortized over 12 years, and the average
depreciation period for the CIP CT-1 project cost is 40 years, the amortization
expense savings would be greatest if the amount is amortized over the shorter
period (i.e., amortization savings on $40 million over 12 years amounts to $3.33
million compared to $1.00 million over 40 years).

 

--------------------------------------------------------------------------------


 

 

Exhibit 1

 

Page 3 of 3

 

 

 

Parties agree that the Hawaiian Electric Companies shall continue to accrue
AFUDC on the recoverable CIS project deferred costs, including the expenses
removed from the Hawaiian Electric 2011 test year and the MECO 2012 test year,
and CIS project expenses incurred through the in-service date as agreed in the
Hawaiian Electric 2011 Rate Case Settlement Agreement and the MECO 2012 Rate
Case Settlement Agreement, until the Commission has approved this Stipulated
Settlement and the RBA Rate Adjustment that includes the CIS project costs goes
into effect.  Amortization of CIS project deferred costs would commence on the
effective date of the RBA Rate Adjustment for Hawaiian Electric, MECO and HELCO
that includes the recovery of the project costs and the associated amortization
expense.    The Parties agree that the RAM Revenue Adjustment for 2013 and
subsequent years thereafter and subsequent rate cases for Hawaiian Electric,
MECO and HELCO would reflect revenue requirements related to including the
deferred CIS costs that the Parties agree to be recoverable, including the
estimated carrying charges through the effective date of the RBA that includes
the RAM revenue adjustment for these items and the amortization expense for the
amortization of the recoverable deferred costs including carrying charges, with
the recovery period not to exceed the twelve year amortization period approved
by the Commission in Docket No. 04-0268.  See Exhibit 3.

 

RBA/RAM Revenue Adjustment

 

The Parties agree that for only the 2014, 2015 and 2016 RAM Periods, Hawaiian
Electric will be allowed to record the 2014, 2015 and 2016 incremental revenues
for the January 1 through December 31 calendar year (once Hawaiian Electric is
able to assess the amount), and collect the RAM incremental revenues for the
calendar year through the RBA Rate Adjustment (which includes the RAM Revenue
Adjustment) on customer bills from June 1 of each year to May 31 of the
following year.3

 

At the conclusion of that period, the current RAM provisions will again apply in
accordance with the Amended Joint Proposal approved by the Final Decision and
Order issued in the decoupling proceeding

 

--------------------------------------------------------------------------------

3   In the case when an interim order or final order in a rate case is issued,
the RAM revenue adjustment would be recalculated to determine the unrecovered
recorded (accrued) revenues.  For example, if in 2014, an interim decision for a
2014 test year rate case becomes effective November 1, 2014, the RAM incremental
revenues for the period from January 1, 2014 to October 31, 2014 would be
calculated, and compared to RAM incremental revenues collected through the RBA
Rate Adjustment, and the unrecovered amount would be reflected in the RBA Rate
Adjustment to be collected from November 1, 2014 through May 31, 2015.

 

--------------------------------------------------------------------------------


 

Exhibit 2

Page 1 of 1

 

Allocation of Total CIS Deferred Costs

(in Thousands)

As of 12/31/2012

 

 

 

HECO

 

HELCO

 

MECO

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIS Deferred Project Cost

 

$

41,482

 

$

8,025

 

$

7,859

 

 

$

57,366

 

 

Carrying charge since go-live

 

1,830

 

 

 

370

 

 

2,200

 

 

 

 

43,312

 

8,025

 

8,229

 

 

59,566

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage

 

72.7%

 

13.5%

 

13.8%

 

 

100.0%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Write-off amount

 

29,085

 

5,389

 

5,526

 

 

40,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

write-off amount rounded

 

29,000

 

5,500

 

5,500

 

 

40,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIS costs as of 12/31/12

 

$

14,312

 

$

2,525

 

$

2,729

 

 

$

19,566

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 3

Page 1 of 2

 

CIP CT-1 Costs in 2013 RAM Calculations

 

Recoverable Costs:

 

 

 

 

 

 

 

 

 

 

Rate Base RAM

 

 

 

 

 

 

 

 

 

 

 

 

Rate Base

 

 

Rate Base

 

 

 

 

 

 

 

 

 

 

 

 

 

12/31/2012

 

 

12/31/2013

 

 

CIP CT-1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plant In service

 

$194,929,577

 

 

 

 

 

 

 

 

$194,929,577

 

 

$194,929,577

 

 

Accumulated Depreciation

 

(10,379,709

)

 

 

 

 

 

 

 

(10,379,709

)

 

(15,060,387

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Plant in Sevice as of 12/31/2012

 

$184,549,868

 

 

 

 

 

 

 

 

$184,549,868

 

 

$179,869,190

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deferral Cost

 

 

 

 

 

 

 

 

 

 

 

 

Additional

 

 

 

 

 

 

 

 

 

 

 

 

To

 

Through

 

To

 

 

 

 

 

 

 

Deferred CIP CT-1 costs

 

12/31/2012

 

5/31/2013

 

5/31/2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Depreciation deferral

 

 $

1,165,412

 

 

 $

342,530

 

 

 $

1,507,942

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADIT deferral

 

(2,903,781

)

 

(363,200

)

 

(3,266,981

)

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unamortized State ITC deferral

 

(42,990

)

 

395

 

 

(42,595

)

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carrying Charge (AFUDC)

 

3,380,907

 

 

989,370

 

 

4,370,277

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deferrred costs

 

 $

1,599,548

 

 

 $

969,095

 

 

 $

2,568,643

 

 

  $

2,568,643

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional annual amortization expense (deferred costs / 6 years)

 

 

428,107

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Actual amortization expense (7/12 of annual amount)

 

 

 

 

 

249,729

 

 

 

 

 

 $

2,318,914

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Depreciation Expense

 

 

 

 

 

 

 

 $

4,680,678

 

 a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a   Per Workpapers for Exhibit 3 CT-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 3

Page 2 of 2

 

CIS in 2013 RAM Calculations

 

Recoverable Costs:

 

 

 

 

 

 

 

 

 

Rate Base RAM

 

 

 

 

 

 

 

 

 

 

 

 

Rate Base

 

Rate Base

 

 

 

 

 

 

 

 

 

 

 

 

12/31/2012

 

12/31/2013

 

CIS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HECO

 

HELCO

 

MECO

 

Total

 

 

 

 

 

 

Total deferred cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

as of 12/31/2012 per Settlement

 

14,312

 

2,525

 

2,729

 

19,566

b

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carrying charge (AFUDC)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

January 1-May 31, 2013

 

454

 

78

 

82

 

614

c

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIS deferred costs recoverable

 

14,766

 

2,603

 

2,811

 

20,180

 

20,180

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional amortization expense

 

1,231

 

217

 

234

 

1,682

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amoritzation in 2013 RAM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(7/12 of annual amortization)

 

718

 

127

 

137

 

981

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIS deferred costs as of 12/31/2013

 

14,048

 

2,476

 

2,674

 

19,199

 

 

 

19,199

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b

See Exhibit 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c

See Workpapers for Exhibit 3 CIS, p.1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Workpapers for Exhibit 3 CT-1

CT-1 Deferred Cost

Page 1 of 10

 

CIP CT-1

As of December 31, 2012 (Estimated as of 1/16/2013)

 

 

 

Before Settlement Discussions

 

 

 

 

 

 

 

 

Before exclusion

 

Deferred

 

 

 

 

 

 

Plant In service

 

194,929,577

 

 

 

 

 

 

 

 

 

 

Accumulated Depreciation

 

(10,379,709

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Plant in Sevice

 

184,549,868

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount included in rates

 

163,280,000

 

 

a/o 12/31/12

 

Jan - May 2013

 

a/0 5/31/13

 

 

 

 

 

 

 

 

 

 

 

 

 

CT-1 Plant in service

 

 

 

 

31,649,577

 

 

 

 

 

31,649,577

 

Accumulated Depreciation

 

 

 

 

(1,810,383

)

 

(342,531

)

 

(2,152,914

)

 

 

 

 

 

 

 

 

 

 

 

-

 

Depreciation deferral

 

 

 

 

1,165,412

 

 

342,530

 

 

1,507,942

 

 

 

 

 

 

 

 

 

 

 

 

-

 

ADIT deferral

 

 

 

 

(2,903,781

)

 

(363,200

)

 

(3,266,981

)

 

 

 

 

 

 

 

 

 

 

 

-

 

Unamortized State ITC deferral

 

 

 

 

(42,990

)

 

395

 

 

(42,595

)

 

 

 

 

 

 

 

 

 

 

 

-

 

Carrying Charge (AFUDC)

 

 

 

 

3,380,907

 

 

 

989,370

 

 

 

4,370,277

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deferred Balance 12/31/12

 

 

31,438,742

 

 

626,564

 

 

32,065,306

 

 

--------------------------------------------------------------------------------


 

Workpapers for Exhibit 3 CT-1

CT-1 Deferred Cost

Page 2 of 10

 

HECO

Major Projects:  CIP CT-1

Monthly Carrying Charge Calculation

 

 

 

  Jun 2011

 

 

 

 

 

  Jul 2011

 

 

 

 

 

  Aug 2011

 

 

 

 

 

  Sep 2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  CIP CT-1

 

 

  Change

 

 

  CIP CT-1

 

 

  Change

 

 

  CIP CT-1

 

 

  Change

 

 

  CIP CT-1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Project Cost

 

195,050,054

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less: NR/NE (removal/expense) Costs

 

(303,711

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Month’s Capital Costs

 

194,746,343

 

 

 

 

 

194,746,343

 

 

 

 

 

194,751,036

 

 

 

 

 

194,753,563

 

 

Current Month’s Capital Costs

 

-    

 

 

 

 

 

4,693

 

 

 

 

 

2,527

 

 

 

 

 

17,186

 

 

Ending Month’s Capital Costs

 

194,746,343

 

 

 

 

 

194,751,036

 

 

 

 

 

194,753,563

 

 

 

 

 

194,770,749

 

 

Amount included in rates

 

163,279,651

 

 

 

 

 

163,279,651

 

 

 

 

 

163,279,651

 

 

 

 

 

163,279,651

 

 

Gross Capital Cost in excess of Commission - approved amount

 

31,466,692

 

 

 

 

 

31,471,385

 

 

 

 

 

31,473,912

 

 

 

 

 

31,491,098

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Capital Cost in excess of Commission - approved amount

 

31,466,692

 

 

4,693

 

 

31,471,385

 

 

2,527

 

 

31,473,912

 

 

17,186

 

 

31,491,098

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less:

related accumulated depreciation

 

(644,967

)

 

(38,826

)

 

(683,793

)

 

(65,970

)

 

(749,762

)

 

(65,966

)

 

(815,728

)

 

(-) Less:

related ADIT

 

(2,830,330

)

 

(174,576

)

 

(3,004,907

)

 

(83,933

)

 

(3,088,840

)

 

(502,933

)

 

(3,591,773

)

 

(-) Less:

related unamortized ITC

 

(44,389

)

 

111

 

 

(44,278

)

 

70

 

 

(44,208

)

 

70

 

 

(44,138

)

 

(+) Add:

regulatory asset - depreciation expense

 

 

 

 

38,826

 

 

38,826

 

 

65,967

 

 

104,792

 

 

65,966

 

 

170,758

 

 

(+) Add:

regulatory asset - carrying charge of AFUDC debt/equity component

 

 

 

 

-    

 

 

-    

 

 

182,246

 

 

182,246

 

 

182,021

 

 

364,267

 

 

(=) Equals:

Total base for calculating carrying charge

 

27,947,006

 

 

(169,772

)

 

27,777,233

 

 

100,907

 

 

27,878,141

 

 

(303,656

)

 

27,574,484

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average Capital Cost base for calculating carrying charge

 

 

 

 

 

 

 

27,862,119

 

 

 

 

 

27,827,687

 

 

 

 

 

27,726,312

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(x) Multiply:

Rate equivalent to AFUDC / 12

 

 

 

 

 

 

 

0.006541

 

 

 

 

 

0.006541

 

 

 

 

 

0.006541

 

 

(=) Equals:

Monthly carrying charge

 

 

 

 

 

 

 

182,246

 

 

 

 

 

182,021

 

 

 

 

 

181,358

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly Carrying Charge Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (eff. 8/2012, rates were changed)

 

 

 

 

 

 

 

54,331

 

 

 

 

 

54,264

 

 

 

 

 

54,066

 

 

AFUDC - Equity (eff. 8/2012, rates were changed)

 

 

 

 

 

 

 

127,915

 

 

 

 

 

127,757

 

 

 

 

 

127,292

 

 

Total AFUDC (as calculated)

 

 

 

 

 

 

 

182,246

 

 

 

 

 

182,021

 

 

 

 

 

181,358

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (prior adjustment)

 

 

 

 

 

 

 

-    

 

 

 

 

 

(901

)

 

 

 

 

(1,279

)

 

AFUDC - Equity (prior adjustment)

 

 

 

 

 

 

 

-    

 

 

 

 

 

(2,121

)

 

 

 

 

(3,434

)

 

Prior months adjustments that should be recorded

 

 

 

 

 

 

 

-    

 

 

 

 

 

(3,022

)

 

 

 

 

(4,713

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (revised adjustment)

 

 

 

 

 

 

 

54,331

 

 

 

 

 

53,363

 

 

 

 

 

52,787

 

 

AFUDC - Equity (revised adjustment)

 

 

 

 

 

 

 

127,915

 

 

 

 

 

125,636

 

 

 

 

 

123,857

 

 

Revised Total AFUDC (that should be recorded)

 

 

 

 

 

 

 

182,246

 

 

 

 

 

178,999

 

 

 

 

 

176,645

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (what was recorded)

 

 

 

 

 

 

 

55,232

 

 

 

 

 

54,642

 

 

 

 

 

52,589

 

 

AFUDC - Equity (what was recorded)

 

 

 

 

 

 

 

130,036

 

 

 

 

 

129,070

 

 

 

 

 

123,391

 

 

Total Recorded AFUDC (via JE) during the month

 

 

 

 

 

 

 

185,268

 

 

 

 

 

183,712

 

 

 

 

 

175,980

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (adjustment for following month)

 

 

 

 

 

 

 

(901

)

 

 

 

 

(1,279

)

 

 

 

 

198

 

 

AFUDC - Equity (adjustment for following month)

 

 

 

 

 

 

 

(2,121

)

 

 

 

 

(3,434

)

 

 

 

 

466

 

 

Adjustment that should be reflected on the following month

 

 

 

 

 

 

 

(3,022

)

 

 

 

 

(4,713

)

 

 

 

 

665

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (0.4434% - 0.1950%)
[eff. 8/12 (0.3457% - 0.1783%)]

 

 

 

 

 

 

 

69,210

 

 

 

 

 

69,124

 

 

 

 

 

68,872

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (prior adjustment)

 

 

 

 

 

 

 

 

 

 

 

 

 

69,210

 

 

 

 

 

138,333

 

 

True-Up AFUDC - Debt (that should be recorded)

 

 

 

 

 

 

 

69,210

 

 

 

 

 

138,333

 

 

 

 

 

207,206

 

 

True-Up AFUDC - Debt (what was recorded))

 

 

 

 

 

 

 

-    

 

 

 

 

 

-    

 

 

 

 

 

207,198

 

 

True-Up AFUDC - Debt (adjustment for the following month)

 

 

 

 

 

 

 

69,210

 

 

 

 

 

138,333

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Cost

 

 

 

  Jun-11

 

 

 

 

 

  Jul-11

 

 

 

 

 

  Aug-11

 

 

 

 

 

  Sep-11

 

 

7,676,961

 

P0001050

 

127,256

 

7,804,217

 

 

-    

 

 

7,804,217

 

 

-    

 

 

7,804,217

 

 

-    

 

 

7,804,217

 

 

3,801,520

 

P0001051

 

2,035

 

3,803,555

 

 

4,693

 

 

3,808,248

 

 

-    

 

 

3,808,248

 

 

-    

 

 

3,808,248

 

 

603,567

 

P0001052

 

2,595

 

606,162

 

 

-    

 

 

606,162

 

 

-    

 

 

606,162

 

 

-    

 

 

606,162

 

 

1,809,875

 

P0001084

 

-    

 

1,809,875

 

 

-    

 

 

1,809,875

 

 

-    

 

 

1,809,875

 

 

-    

 

 

1,809,875

 

 

668,194

 

P0001134

 

-    

 

668,194

 

 

-    

 

 

668,194

 

 

-    

 

 

668,194

 

 

-    

 

 

668,194

 

 

753,115

 

P0001135

 

-    

 

753,115

 

 

-    

 

 

753,115

 

 

-    

 

 

753,115

 

 

-    

 

 

753,115

 

 

1,795,941

 

P0001136

 

137,896

 

1,933,837

 

 

-    

 

 

1,933,837

 

 

-    

 

 

1,933,837

 

 

-    

 

 

1,933,837

 

 

212,405

 

P0001137

 

39,682

 

252,087

 

 

-    

 

 

252,087

 

 

-    

 

 

252,087

 

 

-    

 

 

252,087

 

 

4,857,924

 

P0001340

 

-    

 

4,857,924

 

 

-    

 

 

4,857,924

 

 

-    

 

 

4,857,924

 

 

-    

 

 

4,857,924

 

 

1,261,761

 

P0001585

 

-    

 

1,261,761

 

 

-    

 

 

1,261,761

 

 

-    

 

 

1,261,761

 

 

-    

 

 

1,261,761

 

 

3,046,322

 

P0001880

 

-    

 

3,046,322

 

 

-    

 

 

3,046,322

 

 

-    

 

 

3,046,322

 

 

-    

 

 

3,046,322

 

 

7,107,036

 

P0001881

 

-    

 

7,107,036

 

 

-    

 

 

7,107,036

 

 

-    

 

 

7,107,036

 

 

-    

 

 

7,107,036

 

 

161,127,436

 

P4900000

 

18,533

 

161,145,969

 

 

-    

 

 

161,145,969

 

 

2,527

 

 

161,148,496

 

 

17,186

 

 

161,165,682

 

 

 

 

Less (NR/NE Cost)

 

(303,711

)

(303,711

)

 

-    

 

 

(303,711

)

 

-    

 

 

(303,711

)

 

-    

 

 

(303,711

)

 

194,722,057

 

 

 

24,286

 

194,746,343

 

 

4,693

 

 

194,751,036

 

 

2,527

 

 

194,753,563

 

 

17,186

 

 

194,770,749

 

 

(1,809,875)

 

 

 

 

 

 

 

 

4,693

 

 

 

 

 

2,527

 

 

 

 

 

17,186

 

 

(1,809,875

)

 

192,912,182

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

192,960,874

 

 

 

--------------------------------------------------------------------------------


 

Workpapers for Exhibit 3 CT-1

CT-1 Deferred Cost

Page 3 of 10

 

HECO

Major Projects:  CIP CT-1

Monthly Carrying Charge Calculation

 

 

 

 

 

 

  Oct 2011

 

 

 

 

 

  Nov 2011

 

 

 

 

 

  Dec 2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  Change

 

 

  CIP CT-1

 

 

  Change

 

 

  CIP CT-1

 

 

  Change

 

 

  CIP CT-1

 

 

  Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Project Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less: NR/NE (removal/expense) Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Month’s Capital Costs

 

 

 

 

194,770,749

 

 

 

 

 

194,773,708

 

 

 

 

 

194,929,577

 

 

 

 

 

Current Month’s Capital Costs

 

 

 

 

2,958

 

 

 

 

 

155,869

 

 

 

 

 

-    

 

 

 

 

 

Ending Month’s Capital Costs

 

 

 

 

194,773,708

 

 

 

 

 

194,929,577

 

 

 

 

 

194,929,577

 

 

 

 

 

Amount included in rates

 

 

 

 

163,279,651

 

 

 

 

 

163,279,651

 

 

 

 

 

163,280,000

 

 

 

 

 

Gross Capital Cost in excess of Commission - approved amount

 

 

 

 

31,494,057

 

 

 

 

 

31,649,926

 

 

 

 

 

31,649,577

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Capital Cost in excess of Commission - approved amount

 

2,958

 

 

31,494,057

 

 

155,869

 

 

31,649,926

 

 

(349

)

 

31,649,577

 

 

-    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less:

related accumulated depreciation

 

(65,966

)

 

(881,694

)

 

(65,966

)

 

(947,660

)

 

(65,966

)

 

(1,013,626

)

 

(43,189

)

 

(-) Less:

related ADIT

 

(27

)

 

(3,591,800

)

 

208,347

 

 

(3,383,453

)

 

(27

)

 

(3,383,480

)

 

1,278,802

 

 

(-) Less:

related unamortized ITC

 

70

 

 

(44,068

)

 

69

 

 

(43,999

)

 

70

 

 

(43,929

)

 

(78

)

 

(+) Add:

regulatory asset - depreciation expense

 

65,967

 

 

236,725

 

 

65,966

 

 

302,691

 

 

65,967

 

 

368,658

 

 

43,188

 

 

(+) Add:

regulatory asset - carrying charge of AFUDC debt/equity component

 

181,358

 

 

545,625

 

 

180,968

 

 

726,592

 

 

183,354

 

 

909,946

 

 

185,736

 

 

(=) Equals:

Total base for calculating carrying charge

 

184,360

 

 

27,758,844

 

 

545,253

 

 

28,304,097

 

 

183,049

 

 

28,487,146

 

 

1,464,459

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average Capital Cost base for calculating carrying charge

 

 

 

 

27,666,664

 

 

 

 

 

28,031,471

 

 

 

 

 

28,395,621

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(x) Multiply:

Rate equivalent to AFUDC / 12

 

 

 

 

0.006541

 

 

 

 

 

0.006541

 

 

 

 

 

0.006541

 

 

 

 

 

(=) Equals:

Monthly carrying charge

 

 

 

 

180,968

 

 

 

 

 

183,354

 

 

 

 

 

185,736

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly Carrying Charge Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (eff. 8/2012, rates were changed)

 

 

 

 

53,950

 

 

 

 

 

54,661

 

 

 

 

 

55,371

 

 

 

 

 

AFUDC - Equity (eff. 8/2012, rates were changed)

 

 

 

 

127,018

 

 

 

 

 

128,692

 

 

 

 

 

130,364

 

 

 

 

 

Total AFUDC (as calculated)

 

 

 

 

180,968

 

 

 

 

 

183,354

 

 

 

 

 

185,736

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (prior adjustment)

 

 

 

 

198

 

 

 

 

 

14

 

 

 

 

 

(517

)

 

 

 

 

AFUDC - Equity (prior adjustment)

 

 

 

 

466

 

 

 

 

 

34

 

 

 

 

 

(1,217

)

 

 

 

 

Prior months adjustments that should be recorded

 

 

 

 

665

 

 

 

 

 

48

 

 

 

 

 

(1,735

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (revised adjustment)

 

 

 

 

54,148

 

 

 

 

 

54,676

 

 

 

 

 

54,854

 

 

 

 

 

AFUDC - Equity (revised adjustment)

 

 

 

 

127,484

 

 

 

 

 

128,727

 

 

 

 

 

129,147

 

 

 

 

 

Revised Total AFUDC (that should be recorded)

 

 

 

 

181,632

 

 

 

 

 

183,402

 

 

 

 

 

184,001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (what was recorded)

 

 

 

 

54,134

 

 

 

 

 

55,193

 

 

 

 

 

54,452

 

 

 

 

 

AFUDC - Equity (what was recorded)

 

 

 

 

127,450

 

 

 

 

 

129,944

 

 

 

 

 

128,200

 

 

 

 

 

Total Recorded AFUDC (via JE) during the month

 

 

 

 

181,584

 

 

 

 

 

185,137

 

 

 

 

 

182,652

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (adjustment for following month)

 

 

 

 

14

 

 

 

 

 

(517

)

 

 

 

 

402

 

 

 

 

 

AFUDC - Equity (adjustment for following month)

 

 

 

 

34

 

 

 

 

 

(1,217

)

 

 

 

 

947

 

 

 

 

 

Adjustment that should be reflected on the following month

 

 

 

 

48

 

 

 

 

 

(1,735

)

 

 

 

 

1,349

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (0.4434% - 0.1950%)
[eff. 8/12 (0.3457% - 0.1783%)]

 

 

 

 

68,724

 

 

 

 

 

69,630

 

 

 

 

 

70,535

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (prior adjustment)

 

 

 

 

8

 

 

 

 

 

1

 

 

 

 

 

(3

)

 

 

 

 

True-Up AFUDC - Debt (that should be recorded)

 

 

 

 

68,732

 

 

 

 

 

69,631

 

 

 

 

 

70,532

 

 

 

 

 

True-Up AFUDC - Debt (what was recorded))

 

 

 

 

68,731

 

 

 

 

 

69,634

 

 

 

 

 

70,019

 

 

 

 

 

True-Up AFUDC - Debt (adjustment for the following month)

 

 

 

 

1

 

 

 

 

 

(3

)

 

 

 

 

513

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Cost

 

 

 

 

 

 

  Oct-11

 

 

 

 

 

  Nov-11

 

 

 

 

 

  Dec-11

 

 

 

 

 

7,676,961

 

P0001050

 

127,256

 

-    

 

 

7,804,217

 

 

-    

 

 

7,804,217

 

 

-    

 

 

7,804,217

 

 

-    

 

 

3,801,520

 

P0001051

 

2,035

 

603

 

 

3,808,851

 

 

-    

 

 

3,808,851

 

 

-    

 

 

3,808,851

 

 

-    

 

 

603,567

 

P0001052

 

2,595

 

-    

 

 

606,162

 

 

-    

 

 

606,162

 

 

-    

 

 

606,162

 

 

-    

 

 

1,809,875

 

P0001084

 

-    

 

-    

 

 

1,809,875

 

 

-    

 

 

1,809,875

 

 

-    

 

 

1,809,875

 

 

-    

 

 

668,194

 

P0001134

 

-    

 

-    

 

 

668,194

 

 

-    

 

 

668,194

 

 

-    

 

 

668,194

 

 

-    

 

 

753,115

 

P0001135

 

-    

 

-    

 

 

753,115

 

 

-    

 

 

753,115

 

 

-    

 

 

753,115

 

 

-    

 

 

1,795,941

 

P0001136

 

137,896

 

-    

 

 

1,933,837

 

 

-    

 

 

1,933,837

 

 

-    

 

 

1,933,837

 

 

-    

 

 

212,405

 

P0001137

 

39,682

 

-    

 

 

252,087

 

 

-    

 

 

252,087

 

 

-    

 

 

252,087

 

 

-    

 

 

4,857,924

 

P0001340

 

-    

 

-    

 

 

4,857,924

 

 

-    

 

 

4,857,924

 

 

-    

 

 

4,857,924

 

 

-    

 

 

1,261,761

 

P0001585

 

-    

 

-    

 

 

1,261,761

 

 

-    

 

 

1,261,761

 

 

-    

 

 

1,261,761

 

 

-    

 

 

3,046,322

 

P0001880

 

-    

 

-    

 

 

3,046,322

 

 

-    

 

 

3,046,322

 

 

-    

 

 

3,046,322

 

 

-    

 

 

7,107,036

 

P0001881

 

-    

 

-    

 

 

7,107,036

 

 

-    

 

 

7,107,036

 

 

-    

 

 

7,107,036

 

 

-    

 

 

161,127,436

 

P4900000

 

18,533

 

2,355

 

 

161,168,037

 

 

155,869

 

 

161,323,906

 

 

-    

 

 

161,323,906

 

 

-    

 

 

 

 

Less (NR/NE Cost)

 

(303,711

)

-    

 

 

(303,711

)

 

-    

 

 

(303,711

)

 

-    

 

 

(303,711

)

 

-    

 

 

194,722,057

 

 

 

24,286

 

2,958

 

 

194,773,707

 

 

155,869

 

 

194,929,576

 

 

-    

 

 

194,929,576

 

 

-    

 

 

(1,809,875)

 

 

 

 

 

2,958

 

 

(1,809,875

)

 

155,869

 

 

(1,809,875

)

 

-    

 

 

(1,809,875

)

 

-    

 

 

192,912,182

 

 

 

 

 

 

 

 

192,963,832

 

 

 

 

 

193,119,701

 

 

 

 

 

193,119,701

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Workpapers for Exhibit 3 CT-1

CT-1 Deferred Cost

Page 4 of 10

 

HECO

Major Projects:  CIP CT-1

Monthly Carrying Charge Calculation

 

 

 

Jan 2012

 

 

 

 

 

Feb 2012

 

 

 

 

 

Mar 2012

 

 

 

 

 

Apr 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP CT-1

 

 

Change

 

 

CIP CT-1

 

 

Change

 

 

CIP CT-1

 

 

Change

 

 

CIP CT-1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Project Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less: NR/NE (removal/expense) Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Month’s Capital Costs

 

194,929,577

 

 

 

 

 

194,929,577

 

 

 

 

 

194,929,577

 

 

 

 

 

194,929,577

 

 

Current Month’s Capital Costs

 

-    

 

 

 

 

 

-    

 

 

 

 

 

-    

 

 

 

 

 

-    

 

 

Ending Month’s Capital Costs

 

194,929,577

 

 

 

 

 

194,929,577

 

 

 

 

 

194,929,577

 

 

 

 

 

194,929,577

 

 

Amount included in rates

 

163,280,000

 

 

 

 

 

163,280,000

 

 

 

 

 

163,280,000

 

 

 

 

 

163,280,000

 

 

Gross Capital Cost in excess of Commission - approved amount

 

31,649,577

 

 

 

 

 

31,649,577

 

 

 

 

 

31,649,577

 

 

 

 

 

31,649,577

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Capital Cost in excess of Commission - approved amount

 

31,649,577

 

 

-    

 

 

31,649,577

 

 

-    

 

 

31,649,577

 

 

-    

 

 

31,649,577

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less:

related accumulated depreciation

 

(1,056,815

)

 

(68,506

)

 

(1,125,321

)

 

(68,506

)

 

(1,193,827

)

 

(68,506

)

 

(1,262,333

)

 

(-) Less:

related ADIT

 

(2,104,678

)

 

(72,701

)

 

(2,177,379

)

 

(72,639

)

 

(2,250,018

)

 

(72,642

)

 

(2,322,660

)

 

(-) Less:

related unamortized ITC

 

(44,007

)

 

234

 

 

(43,773

)

 

79

 

 

(43,694

)

 

78

 

 

(43,616

)

 

(+) Add:

regulatory asset - depreciation expense

 

411,846

 

 

68,506

 

 

480,352

 

 

68,506

 

 

548,858

 

 

68,506

 

 

617,364

 

 

(+) Add:

regulatory asset - carrying charge of AFUDC debt/equity component

 

1,095,682

 

 

187,676

 

 

1,283,358

 

 

192,749

 

 

1,476,107

 

 

193,505

 

 

1,669,612

 

 

(=) Equals:

Total base for calculating carrying charge

 

29,951,605

 

 

115,209

 

 

30,066,814

 

 

120,189

 

 

30,187,003

 

 

120,941

 

 

30,307,944

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average Capital Cost base for calculating carrying charge

 

29,219,375

 

 

 

 

 

30,009,209

 

 

 

 

 

30,126,908

 

 

 

 

 

30,247,473

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(x) Multiply:

Rate equivalent to AFUDC / 12

 

0.006423

 

 

 

 

 

0.006423

 

 

 

 

 

0.006423

 

 

 

 

 

0.006423

 

 

(=) Equals:

Monthly carrying charge

 

187,676

 

 

 

 

 

192,749

 

 

 

 

 

193,505

 

 

 

 

 

194,280

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly Carrying Charge Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (eff. 8/2012, rates were changed)

 

59,023

 

 

 

 

 

60,619

 

 

 

 

 

60,856

 

 

 

 

 

61,100

 

 

AFUDC - Equity (eff. 8/2012, rates were changed)

 

128,653

 

 

 

 

 

132,131

 

 

 

 

 

132,649

 

 

 

 

 

133,180

 

 

Total AFUDC (as calculated)

 

187,676

 

 

 

 

 

192,749

 

 

 

 

 

193,505

 

 

 

 

 

194,280

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (prior adjustment)

 

402

 

 

 

 

 

0

 

 

 

 

 

(0

)

 

 

 

 

(719

)

 

AFUDC - Equity (prior adjustment)

 

947

 

 

 

 

 

(0

)

 

 

 

 

0

 

 

 

 

 

(1,567

)

 

Prior months adjustments that should be recorded

 

1,349

 

 

 

 

 

0

 

 

 

 

 

0

 

 

 

 

 

(2,286

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (revised adjustment)

 

59,425

 

 

 

 

 

60,619

 

 

 

 

 

60,856

 

 

 

 

 

60,381

 

 

AFUDC - Equity (revised adjustment)

 

129,600

 

 

 

 

 

132,130

 

 

 

 

 

132,649

 

 

 

 

 

131,613

 

 

Revised Total AFUDC (that should be recorded)

 

189,025

 

 

 

 

 

192,749

 

 

 

 

 

193,505

 

 

 

 

 

191,994

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (what was recorded)

 

59,425

 

 

 

 

 

60,619

 

 

 

 

 

61,575

 

 

 

 

 

60,381

 

 

AFUDC - Equity (what was recorded)

 

129,600

 

 

 

 

 

132,130

 

 

 

 

 

134,216

 

 

 

 

 

131,613

 

 

Total Recorded AFUDC (via JE) during the month

 

189,025

 

 

 

 

 

192,749

 

 

 

 

 

195,791

 

 

 

 

 

191,994

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (adjustment for following month)

 

0

 

 

 

 

 

(0

)

 

 

 

 

(719

)

 

 

 

 

0

 

 

AFUDC - Equity (adjustment for following month)

 

(0

)

 

 

 

 

0

 

 

 

 

 

(1,567

)

 

 

 

 

(0

)

 

Adjustment that should be reflected on the following month

 

0

 

 

 

 

 

0

 

 

 

 

 

(2,286

)

 

 

 

 

(0

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (0.4434% - 0.1950%)
[eff. 8/12 (0.3457% - 0.1783%)]

 

69,133

 

 

 

 

 

71,002

 

 

 

 

 

71,280

 

 

 

 

 

71,566

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (prior adjustment)

 

513

 

 

 

 

 

(0

)

 

 

 

 

0

 

 

 

 

 

(842

)

 

True-Up AFUDC - Debt (that should be recorded)

 

69,646

 

 

 

 

 

71,001

 

 

 

 

 

71,281

 

 

 

 

 

70,723

 

 

True-Up AFUDC - Debt (what was recorded))

 

69,646

 

 

 

 

 

71,001

 

 

 

 

 

72,123

 

 

 

 

 

70,723

 

 

True-Up AFUDC - Debt (adjustment for the following month)

 

(0

)

 

 

 

 

0

 

 

 

 

 

(842

)

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Cost

 

 

 

  Jan-12

 

 

 

 

 

  Feb-12

 

 

 

 

 

  Mar-12

 

 

 

 

 

  Apr-12

 

 

7,676,961

 

P0001050

 

127,256

 

7,804,217

 

 

-    

 

 

7,804,217

 

 

-    

 

 

7,804,217

 

 

-    

 

 

7,804,217

 

 

3,801,520

 

P0001051

 

2,035

 

3,808,851

 

 

-    

 

 

3,808,851

 

 

-    

 

 

3,808,851

 

 

-    

 

 

3,808,851

 

 

603,567

 

P0001052

 

2,595

 

606,162

 

 

-    

 

 

606,162

 

 

-    

 

 

606,162

 

 

-    

 

 

606,162

 

 

1,809,875

 

P0001084

 

-    

 

1,809,875

 

 

-    

 

 

1,809,875

 

 

-    

 

 

1,809,875

 

 

-    

 

 

1,809,875

 

 

668,194

 

P0001134

 

-    

 

668,194

 

 

-    

 

 

668,194

 

 

-    

 

 

668,194

 

 

-    

 

 

668,194

 

 

753,115

 

P0001135

 

-    

 

753,115

 

 

-    

 

 

753,115

 

 

-    

 

 

753,115

 

 

-    

 

 

753,115

 

 

1,795,941

 

P0001136

 

137,896

 

1,933,837

 

 

-    

 

 

1,933,837

 

 

-    

 

 

1,933,837

 

 

-    

 

 

1,933,837

 

 

212,405

 

P0001137

 

39,682

 

252,087

 

 

-    

 

 

252,087

 

 

-    

 

 

252,087

 

 

-    

 

 

252,087

 

 

4,857,924

 

P0001340

 

-    

 

4,857,924

 

 

-    

 

 

4,857,924

 

 

-    

 

 

4,857,924

 

 

-    

 

 

4,857,924

 

 

1,261,761

 

P0001585

 

-    

 

1,261,761

 

 

-    

 

 

1,261,761

 

 

-    

 

 

1,261,761

 

 

-    

 

 

1,261,761

 

 

3,046,322

 

P0001880

 

-    

 

3,046,322

 

 

-    

 

 

3,046,322

 

 

-    

 

 

3,046,322

 

 

-    

 

 

3,046,322

 

 

7,107,036

 

P0001881

 

-    

 

7,107,036

 

 

-    

 

 

7,107,036

 

 

-    

 

 

7,107,036

 

 

-    

 

 

7,107,036

 

 

161,127,436

 

P4900000

 

18,533

 

161,323,906

 

 

-    

 

 

161,323,906

 

 

-    

 

 

161,323,906

 

 

-    

 

 

161,323,906

 

 

 

 

Less (NR/NE Cost)

 

(303,711

)

(303,711

)

 

-    

 

 

(303,711

)

 

-    

 

 

(303,711

)

 

-    

 

 

(303,711

)

 

194,722,057

 

 

 

24,286

 

194,929,576

 

 

-    

 

 

194,929,576

 

 

-    

 

 

194,929,576

 

 

-    

 

 

194,929,576

 

 

(1,809,875)

 

 

 

 

 

(1,809,875

)

 

-    

 

 

(1,809,875

)

 

-    

 

 

(1,809,875

)

 

-    

 

 

(1,809,875

)

 

192,912,182

 

 

 

 

 

193,119,701

 

 

 

 

 

193,119,701

 

 

 

 

 

193,119,701

 

 

 

 

 

193,119,701

 

 

 

--------------------------------------------------------------------------------


 

Workpapers for Exhibit 3 CT-1

CT-1 Deferred Cost

Page 5 of 10

 

HECO

Major Projects:  CIP CT-1

Monthly Carrying Charge Calculation

 

 

 

 

 

 

May 2012

 

 

 

 

 

Jun 2012

 

 

 

 

 

Jul 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Change

 

 

CIP CT-1

 

 

Change

 

 

CIP CT-1

 

 

Change

 

 

CIP CT-1

 

 

Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Project Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less: NR/NE (removal/expense) Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Month’s Capital Costs

 

 

 

 

194,929,577

 

 

 

 

 

194,929,577

 

 

 

 

 

194,929,577

 

 

 

 

 

Current Month’s Capital Costs

 

 

 

 

-    

 

 

 

 

 

-    

 

 

 

 

 

-    

 

 

 

 

 

Ending Month’s Capital Costs

 

 

 

 

194,929,577

 

 

 

 

 

194,929,577

 

 

 

 

 

194,929,577

 

 

 

 

 

Amount included in rates

 

 

 

 

163,280,000

 

 

 

 

 

163,280,000

 

 

 

 

 

163,280,000

 

 

 

 

 

Gross Capital Cost in excess of Commission - approved amount

 

 

 

 

31,649,577

 

 

 

 

 

31,649,577

 

 

 

 

 

31,649,577

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Capital Cost in excess of Commission - approved amount

 

-    

 

 

31,649,577

 

 

-    

 

 

31,649,577

 

 

-    

 

 

31,649,577

 

 

-    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less:

related accumulated depreciation

 

(68,506

)

 

(1,330,840

)

 

(68,506

)

 

(1,399,346

)

 

(68,506

)

 

(1,467,852

)

 

(68,506

)

 

(-) Less:

related ADIT

 

(72,639

)

 

(2,395,299

)

 

(72,641

)

 

(2,467,940

)

 

(72,640

)

 

(2,540,580

)

 

(72,641

)

 

(-) Less:

related unamortized ITC

 

78

 

 

(43,538

)

 

78

 

 

(43,460

)

 

78

 

 

(43,382

)

 

79

 

 

(+) Add:

regulatory asset - depreciation expense

 

68,506

 

 

685,870

 

 

68,506

 

 

754,376

 

 

68,506

 

 

822,882

 

 

68,506

 

 

(+) Add:

regulatory asset - carrying charge of AFUDC debt/equity component

 

194,280

 

 

1,863,892

 

 

195,059

 

 

2,058,951

 

 

195,843

 

 

2,254,794

 

 

196,632

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(=) Equals:

Total base for calculating carrying charge

 

121,718

 

 

30,429,662

 

 

122,496

 

 

30,552,158

 

 

123,281

 

 

30,675,439

 

 

124,070

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average Capital Cost base for calculating carrying charge

 

 

 

 

30,368,803

 

 

 

 

 

30,490,910

 

 

 

 

 

30,613,798

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(x) Multiply:

Rate equivalent to AFUDC / 12

 

 

 

 

0.006423

 

 

 

 

 

0.006423

 

 

 

 

 

0.006423

 

 

 

 

 

(=) Equals:

Monthly carrying charge

 

 

 

 

195,059

 

 

 

 

 

195,843

 

 

 

 

 

196,632

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly Carrying Charge Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (eff. 8/2012, rates were changed)

 

 

 

 

61,345

 

 

 

 

 

61,592

 

 

 

 

 

61,840

 

 

 

 

 

AFUDC - Equity (eff. 8/2012, rates were changed)

 

 

 

 

133,714

 

 

 

 

 

134,251

 

 

 

 

 

134,793

 

 

 

 

 

Total AFUDC (as calculated)

 

 

 

 

195,059

 

 

 

 

 

195,843

 

 

 

 

 

196,632

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (prior adjustment)

 

 

 

 

0

 

 

 

 

 

692

 

 

 

 

 

2,149

 

 

 

 

 

AFUDC - Equity (prior adjustment)

 

 

 

 

(0

)

 

 

 

 

1,510

 

 

 

 

 

4,685

 

 

 

 

 

Prior months adjustments that should be recorded

 

 

 

 

(0

)

 

 

 

 

2,202

 

 

 

 

 

6,834

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (revised adjustment)

 

 

 

 

61,345

 

 

 

 

 

62,284

 

 

 

 

 

63,989

 

 

 

 

 

AFUDC - Equity (revised adjustment)

 

 

 

 

133,714

 

 

 

 

 

135,761

 

 

 

 

 

139,478

 

 

 

 

 

Revised Total AFUDC (that should be recorded)

 

 

 

 

195,059

 

 

 

 

 

198,045

 

 

 

 

 

203,466

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (what was recorded)

 

 

 

 

60,653

 

 

 

 

 

60,135

 

 

 

 

 

60,237

 

 

 

 

 

AFUDC - Equity (what was recorded)

 

 

 

 

132,204

 

 

 

 

 

131,076

 

 

 

 

 

131,300

 

 

 

 

 

Total Recorded AFUDC (via JE) during the month

 

 

 

 

192,857

 

 

 

 

 

191,211

 

 

 

 

 

191,537

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (adjustment for following month)

 

 

 

 

692

 

 

 

 

 

2,149

 

 

 

 

 

3,752

 

 

 

 

 

AFUDC - Equity (adjustment for following month)

 

 

 

 

1,510

 

 

 

 

 

4,685

 

 

 

 

 

8,178

 

 

 

 

 

Adjustment that should be reflected on the following month

 

 

 

 

2,202

 

 

 

 

 

6,834

 

 

 

 

 

11,929

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (0.4434% - 0.1950%)
[eff. 8/12 (0.3457% - 0.1783%)]

 

 

 

 

71,853

 

 

 

 

 

72,141

 

 

 

 

 

72,432

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (prior adjustment)

 

 

 

 

0

 

 

 

 

 

812

 

 

 

 

 

2,518

 

 

 

 

 

True-Up AFUDC - Debt (that should be recorded)

 

 

 

 

71,853

 

 

 

 

 

72,953

 

 

 

 

 

74,950

 

 

 

 

 

True-Up AFUDC - Debt (what was recorded))

 

 

 

 

71,041

 

 

 

 

 

70,435

 

 

 

 

 

70,556

 

 

 

 

 

True-Up AFUDC - Debt (adjustment for the following month)

 

 

 

 

812

 

 

 

 

 

2,518

 

 

 

 

 

4,394

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Cost

 

 

 

 

 

 

May-12

 

 

 

 

 

Jun-12

 

 

 

 

 

Jul-12

 

 

 

 

 

7,676,961

 

P0001050

 

127,256

 

-    

 

 

7,804,217

 

 

-    

 

 

7,804,217

 

 

-    

 

 

7,804,217

 

 

-    

 

 

3,801,520

 

P0001051

 

2,035

 

-    

 

 

3,808,851

 

 

-    

 

 

3,808,851

 

 

-    

 

 

3,808,851

 

 

-    

 

 

603,567

 

P0001052

 

2,595

 

-    

 

 

606,162

 

 

-    

 

 

606,162

 

 

-    

 

 

606,162

 

 

-    

 

 

1,809,875

 

P0001084

 

-    

 

-    

 

 

1,809,875

 

 

-    

 

 

1,809,875

 

 

-    

 

 

1,809,875

 

 

-    

 

 

668,194

 

P0001134

 

-    

 

-    

 

 

668,194

 

 

-    

 

 

668,194

 

 

-    

 

 

668,194

 

 

-    

 

 

753,115

 

P0001135

 

-    

 

-    

 

 

753,115

 

 

-    

 

 

753,115

 

 

-    

 

 

753,115

 

 

-    

 

 

1,795,941

 

P0001136

 

137,896

 

-    

 

 

1,933,837

 

 

-    

 

 

1,933,837

 

 

-    

 

 

1,933,837

 

 

-    

 

 

212,405

 

P0001137

 

39,682

 

-    

 

 

252,087

 

 

-    

 

 

252,087

 

 

-    

 

 

252,087

 

 

-    

 

 

4,857,924

 

P0001340

 

-    

 

-    

 

 

4,857,924

 

 

-    

 

 

4,857,924

 

 

-    

 

 

4,857,924

 

 

-    

 

 

1,261,761

 

P0001585

 

-    

 

-    

 

 

1,261,761

 

 

-    

 

 

1,261,761

 

 

-    

 

 

1,261,761

 

 

-    

 

 

3,046,322

 

P0001880

 

-    

 

-    

 

 

3,046,322

 

 

-    

 

 

3,046,322

 

 

-    

 

 

3,046,322

 

 

-    

 

 

7,107,036

 

P0001881

 

-    

 

-    

 

 

7,107,036

 

 

-    

 

 

7,107,036

 

 

-    

 

 

7,107,036

 

 

-    

 

 

161,127,436

 

P4900000

 

18,533

 

-    

 

 

161,323,906

 

 

-    

 

 

161,323,906

 

 

-    

 

 

161,323,906

 

 

-    

 

 

 

 

Less (NR/NE Cost)

 

(303,711

)

-    

 

 

(303,711

)

 

-    

 

 

(303,711

)

 

-    

 

 

(303,711

)

 

-    

 

 

194,722,057

 

 

 

24,286

 

-    

 

 

194,929,576

 

 

-    

 

 

194,929,576

 

 

-    

 

 

194,929,576

 

 

-    

 

 

(1,809,875)

 

 

 

 

 

-    

 

 

(1,809,875

)

 

-    

 

 

(1,809,875

)

 

-    

 

 

(1,809,875

)

 

-    

 

 

192,912,182

 

 

 

 

 

 

 

 

193,119,701

 

 

 

 

 

193,119,701

 

 

 

 

 

193,119,701

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Workpapers for Exhibit 3 CT-1

CT-1 Deferred Cost

Page 6 of 10

 

HECO

Major Projects:  CIP CT-1

Monthly Carrying Charge Calculation

 

 

 

Aug 2012

 

 

 

 

 

Sep 2012

 

 

 

 

 

Oct 2012

 

 

 

 

 

Nov 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP CT-1

 

 

Change

 

 

CIP CT-1

 

 

Change

 

 

CIP CT-1

 

 

Change

 

 

CIP CT-1

 

 

Total Project Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less: NR/NE (removal/expense) Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Month’s Capital Costs

 

194,929,577

 

 

 

 

 

194,929,577

 

 

 

 

 

194,929,577

 

 

 

 

 

194,929,577

 

 

Current Month’s Capital Costs

 

-    

 

 

 

 

 

-    

 

 

 

 

 

-    

 

 

 

 

 

-    

 

 

Ending Month’s Capital Costs

 

194,929,577

 

 

 

 

 

194,929,577

 

 

 

 

 

194,929,577

 

 

 

 

 

194,929,577

 

 

Amount included in rates

 

163,280,000

 

 

 

 

 

163,280,000

 

 

 

 

 

163,280,000

 

 

 

 

 

163,280,000

 

 

Gross Capital Cost in excess of Commission - approved amount

 

31,649,577

 

 

 

 

 

31,649,577

 

 

 

 

 

31,649,577

 

 

 

 

 

31,649,577

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Capital Cost in excess of Commission - approved amount

 

31,649,577

 

 

-    

 

 

31,649,577

 

 

-    

 

 

31,649,577

 

 

-    

 

 

31,649,577

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less:

related accumulated depreciation

 

(1,536,358

)

 

(68,506

)

 

(1,604,864

)

 

(68,506

)

 

(1,673,370

)

 

(68,506

)

 

(1,741,877

)

 

(-) Less:

related ADIT

 

(2,613,221

)

 

(72,639

)

 

(2,685,860

)

 

(72,640

)

 

(2,758,500

)

 

(72,641

)

 

(2,831,141

)

 

(-) Less:

related unamortized ITC

 

(43,303

)

 

78

 

 

(43,225

)

 

78

 

 

(43,147

)

 

78

 

 

(43,069

)

 

(+) Add:

regulatory asset - depreciation expense

 

891,388

 

 

68,506

 

 

959,894

 

 

68,506

 

 

1,028,400

 

 

68,506

 

 

1,096,906

 

 

(+) Add:

regulatory asset - carrying charge of AFUDC debt/equity component

 

2,451,426

 

 

184,517

 

 

2,635,943

 

 

185,225

 

 

2,821,169

 

 

185,900

 

 

3,007,069

 

 

(=) Equals:

Total base for calculating carrying charge

 

30,799,509

 

 

111,956

 

 

30,911,465

 

 

112,663

 

 

31,024,128

 

 

113,337

 

 

31,137,465

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average Capital Cost base for calculating carrying charge

 

30,737,474

 

 

 

 

 

30,855,487

 

 

 

 

 

30,967,796

 

 

 

 

 

31,080,796

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(x) Multiply:

Rate equivalent to AFUDC / 12

 

0.006003

 

 

 

 

 

0.006003

 

 

 

 

 

0.006003

 

 

 

 

 

0.006003

 

 

(=) Equals:

Monthly carrying charge

 

184,517

 

 

 

 

 

185,225

 

 

 

 

 

185,900

 

 

 

 

 

186,578

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly Carrying Charge Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (eff. 8/2012, rates were changed)

 

54,805

 

 

 

 

 

55,015

 

 

 

 

 

55,216

 

 

 

 

 

55,417

 

 

AFUDC - Equity (eff. 8/2012, rates were changed)

 

129,712

 

 

 

 

 

130,210

 

 

 

 

 

130,684

 

 

 

 

 

131,161

 

 

Total AFUDC (as calculated)

 

184,517

 

 

 

 

 

185,225

 

 

 

 

 

185,900

 

 

 

 

 

186,578

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (prior adjustment)

 

3,752

 

 

 

 

 

5,297

 

 

 

 

 

6,973

 

 

 

 

 

8,782

 

 

AFUDC - Equity (prior adjustment)

 

8,178

 

 

 

 

 

11,835

 

 

 

 

 

15,802

 

 

 

 

 

20,081

 

 

Prior months adjustments that should be recorded

 

11,929

 

 

 

 

 

17,131

 

 

 

 

 

22,775

 

 

 

 

 

28,863

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (revised adjustment)

 

58,557

 

 

 

 

 

60,312

 

 

 

 

 

62,189

 

 

 

 

 

64,199

 

 

AFUDC - Equity (revised adjustment)

 

137,890

 

 

 

 

 

142,045

 

 

 

 

 

146,486

 

 

 

 

 

151,242

 

 

Revised Total AFUDC (that should be recorded)

 

196,446

 

 

 

 

 

202,357

 

 

 

 

 

208,675

 

 

 

 

 

215,441

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (what was recorded)

 

53,260

 

 

 

 

 

53,339

 

 

 

 

 

53,407

 

 

 

 

 

64,199

 

 

AFUDC - Equity (what was recorded)

 

126,055

 

 

 

 

 

126,243

 

 

 

 

 

126,405

 

 

 

 

 

151,242

 

 

Total Recorded AFUDC (via JE) during the month

 

179,315

 

 

 

 

 

179,582

 

 

 

 

 

179,812

 

 

 

 

 

215,441

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (adjustment for following month)

 

5,297

 

 

 

 

 

6,973

 

 

 

 

 

8,782

 

 

 

 

 

(0

)

 

AFUDC - Equity (adjustment for following month)

 

11,835

 

 

 

 

 

15,802

 

 

 

 

 

20,081

 

 

 

 

 

(0

)

 

Adjustment that should be reflected on the following month

 

17,131

 

 

 

 

 

22,775

 

 

 

 

 

28,863

 

 

 

 

 

(0

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (0.4434% - 0.1950%)
[eff. 8/12 (0.3457% - 0.1783%)]

 

51,460

 

 

 

 

 

51,658

 

 

 

 

 

51,846

 

 

 

 

 

52,035

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (prior adjustment)

 

4,394

 

 

 

 

 

5,845

 

 

 

 

 

7,419

 

 

 

 

 

9,117

 

 

True-Up AFUDC - Debt (that should be recorded)

 

55,855

 

 

 

 

 

57,503

 

 

 

 

 

59,265

 

 

 

 

 

61,152

 

 

True-Up AFUDC - Debt (what was recorded))

 

50,010

 

 

 

 

 

50,084

 

 

 

 

 

50,148

 

 

 

 

 

61,152

 

 

True-Up AFUDC - Debt (adjustment for the following month)

 

5,845

 

 

 

 

 

7,419

 

 

 

 

 

9,117

 

 

 

 

 

(0

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Cost

 

 

 

Aug-12

 

 

 

 

 

Sep-12

 

 

 

 

 

Oct-12

 

 

 

 

 

Nov-12

 

 

7,676,961

 

P0001050

 

127,256

 

7,804,217

 

 

-    

 

 

7,804,217

 

 

-    

 

 

7,804,217

 

 

-    

 

 

7,804,217

 

 

3,801,520

 

P0001051

 

2,035

 

3,808,851

 

 

-    

 

 

3,808,851

 

 

-    

 

 

3,808,851

 

 

-    

 

 

3,808,851

 

 

603,567

 

P0001052

 

2,595

 

606,162

 

 

-    

 

 

606,162

 

 

-    

 

 

606,162

 

 

-    

 

 

606,162

 

 

1,809,875

 

P0001084

 

-    

 

1,809,875

 

 

-    

 

 

1,809,875

 

 

-    

 

 

1,809,875

 

 

-    

 

 

1,809,875

 

 

668,194

 

P0001134

 

-    

 

668,194

 

 

-    

 

 

668,194

 

 

-    

 

 

668,194

 

 

-    

 

 

668,194

 

 

753,115

 

P0001135

 

-    

 

753,115

 

 

-    

 

 

753,115

 

 

-    

 

 

753,115

 

 

-    

 

 

753,115

 

 

1,795,941

 

P0001136

 

137,896

 

1,933,837

 

 

-    

 

 

1,933,837

 

 

-    

 

 

1,933,837

 

 

-    

 

 

1,933,837

 

 

212,405

 

P0001137

 

39,682

 

252,087

 

 

-    

 

 

252,087

 

 

-    

 

 

252,087

 

 

-    

 

 

252,087

 

 

4,857,924

 

P0001340

 

-    

 

4,857,924

 

 

-    

 

 

4,857,924

 

 

-    

 

 

4,857,924

 

 

-    

 

 

4,857,924

 

 

1,261,761

 

P0001585

 

-    

 

1,261,761

 

 

-    

 

 

1,261,761

 

 

-    

 

 

1,261,761

 

 

-    

 

 

1,261,761

 

 

3,046,322

 

P0001880

 

-    

 

3,046,322

 

 

-    

 

 

3,046,322

 

 

-    

 

 

3,046,322

 

 

-    

 

 

3,046,322

 

 

7,107,036

 

P0001881

 

-    

 

7,107,036

 

 

-    

 

 

7,107,036

 

 

-    

 

 

7,107,036

 

 

-    

 

 

7,107,036

 

 

161,127,436

 

P4900000

 

18,533

 

161,323,906

 

 

-    

 

 

161,323,906

 

 

-    

 

 

161,323,906

 

 

-    

 

 

161,323,906

 

 

 

 

Less (NR/NE Cost)

 

(303,711

)

(303,711

)

 

-    

 

 

(303,711

)

 

-    

 

 

(303,711

)

 

-    

 

 

(303,711

)

 

194,722,057

 

 

 

24,286

 

194,929,576

 

 

-    

 

 

194,929,576

 

 

-    

 

 

194,929,576

 

 

-    

 

 

194,929,576

 

 

(1,809,875)

 

 

 

 

 

(1,809,875

)

 

-    

 

 

(1,809,875

)

 

-    

 

 

(1,809,875

)

 

-    

 

 

(1,809,875

)

 

192,912,182

 

 

 

 

 

193,119,701

 

 

 

 

 

193,119,701

 

 

 

 

 

193,119,701

 

 

 

 

 

193,119,701

 

 

 

--------------------------------------------------------------------------------


 

Workpapers for Exhibit 3 CT-1

CT-1 Deferred Cost

Page 7 of 10

 

HECO

Major Projects:  CIP CT-1

Monthly Carrying Charge Calculation

 

 

 

 

 

Dec 2012

 

 

 

Jan 2013

 

 

 

Feb 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Change

 

CIP CT-1

 

Change

 

CIP CT-1

 

Change

 

CIP CT-1

 

Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Project Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less: NR/NE (removal/expense) Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Month’s Capital Costs

 

 

 

194,929,577

 

 

 

194,929,577

 

 

 

194,929,577

 

 

 

Current Month’s Capital Costs

 

 

 

-    

 

 

 

-    

 

 

 

-    

 

 

 

Ending Month’s Capital Costs

 

 

 

194,929,577

 

 

 

194,929,577

 

 

 

194,929,577

 

 

 

Amount included in rates

 

 

 

163,280,000

 

 

 

163,280,000

 

 

 

163,280,000

 

 

 

Gross Capital Cost in excess of Commission - approved amount

 

 

 

31,649,577

 

 

 

31,649,577

 

 

 

31,649,577

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Capital Cost in excess of Commission - approved amount

 

-     

 

31,649,577

 

-     

 

31,649,577

 

-     

 

31,649,577

 

-     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less:

related accumulated depreciation

 

(68,506)

 

(1,810,383)

 

(68,506)

 

(1,878,889)

 

(68,506)

 

(1,947,395)

 

(68,506)

 

(-) Less:

related ADIT

 

(72,640)

 

(2,903,781)

 

(72,640)

 

(2,976,421)

 

(72,640)

 

(3,049,061)

 

(72,640)

 

(-) Less:

related unamortized ITC

 

79

 

(42,990)

 

79

 

(42,911)

 

79

 

(42,832)

 

79

 

(+) Add:

regulatory asset - depreciation expense

 

68,506

 

1,165,412

 

68,506

 

1,233,918

 

68,506

 

1,302,424

 

68,506

 

(+) Add:

regulatory asset - carrying charge of AFUDC debt/equity component

 

186,578

 

3,193,647

 

187,260

 

3,380,907

 

196,338

 

3,577,245

 

197,085

 

(=) Equals:

Total base for calculating carrying charge

 

114,017

 

31,251,481

 

114,699

 

31,366,181

 

123,777

 

31,489,957

 

124,524

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average Capital Cost base for calculating carrying charge

 

 

 

31,194,473

 

 

 

31,308,831

 

 

 

31,428,069

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(x) Multiply:

Rate equivalent to AFUDC / 12

 

 

 

0.006003

 

 

 

0.006271

 

 

 

0.006271

 

 

 

(=) Equals:

Monthly carrying charge

 

 

 

187,260

 

 

 

196,338

 

 

 

197,085

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly Carrying Charge Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (eff. 8/2012, rates were changed)

 

 

 

55,620

 

 

 

58,328

 

 

 

58,550

 

 

 

AFUDC - Equity (eff. 8/2012, rates were changed)

 

 

 

131,641

 

 

 

138,009

 

 

 

138,535

 

 

 

Total AFUDC (as calculated)

 

 

 

187,260

 

 

 

196,338

 

 

 

197,085

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (prior adjustment)

 

 

 

(0)

 

 

 

0

 

 

 

58,329

 

 

 

AFUDC - Equity (prior adjustment)

 

 

 

(0)

 

 

 

(0)

 

 

 

138,009

 

 

 

Prior months adjustments that should be recorded

 

 

 

(0)

 

 

 

(0)

 

 

 

196,338

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (revised adjustment)

 

 

 

55,619

 

 

 

58,329

 

 

 

116,879

 

 

 

AFUDC - Equity (revised adjustment)

 

 

 

131,641

 

 

 

138,009

 

 

 

276,544

 

 

 

Revised Total AFUDC (that should be recorded)

 

 

 

187,260

 

 

 

196,338

 

 

 

393,423

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (what was recorded)

 

 

 

55,619

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Equity (what was recorded)

 

 

 

131,641

 

 

 

 

 

 

 

 

 

 

 

Total Recorded AFUDC (via JE) during the month

 

 

 

187,260

 

 

 

-    

 

 

 

-    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (adjustment for following month)

 

 

 

0

 

 

 

58,329

 

 

 

116,879

 

 

 

AFUDC - Equity (adjustment for following month)

 

 

 

(0)

 

 

 

138,009

 

 

 

276,544

 

 

 

Adjustment that should be reflected on the following month

 

 

 

(0)

 

 

 

196,338

 

 

 

393,423

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (0.4434% - 0.1950%)
[eff. 8/12 (0.3457% - 0.1783%)]

 

 

 

52,225

 

 

 

68,472

 

 

 

68,733

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (prior adjustment)

 

 

 

(0)

 

 

 

0

 

 

 

68,473

 

 

 

True-Up AFUDC - Debt (that should be recorded)

 

 

 

52,225

 

 

 

68,473

 

 

 

137,206

 

 

 

True-Up AFUDC - Debt (what was recorded))

 

 

 

52,225

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (adjustment for the following month)

 

 

 

0

 

 

 

68,473

 

 

 

137,206

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Cost

 

 

 

 

 

Dec-12

 

 

 

Jan-13

 

 

 

Feb-13

 

 

 

7,676,961

P0001050

 

127,256

 

-     

 

7,804,217

 

-     

 

7,804,217

 

-     

 

7,804,217

 

-     

 

3,801,520

P0001051

 

2,035

 

-     

 

3,808,851

 

-     

 

3,808,851

 

-     

 

3,808,851

 

-     

 

603,567

P0001052

 

2,595

 

-     

 

606,162

 

-     

 

606,162

 

-     

 

606,162

 

-     

 

1,809,875

P0001084

 

-      

 

-     

 

1,809,875

 

-     

 

1,809,875

 

-     

 

1,809,875

 

-     

 

668,194

P0001134

 

-      

 

-     

 

668,194

 

-     

 

668,194

 

-     

 

668,194

 

-     

 

753,115

P0001135

 

-      

 

-     

 

753,115

 

-     

 

753,115

 

-     

 

753,115

 

-     

 

1,795,941

P0001136

 

137,896

 

-     

 

1,933,837

 

-     

 

1,933,837

 

-     

 

1,933,837

 

-     

 

212,405

P0001137

 

39,682

 

-     

 

252,087

 

-     

 

252,087

 

-     

 

252,087

 

-     

 

4,857,924

P0001340

 

-      

 

-     

 

4,857,924

 

-     

 

4,857,924

 

-     

 

4,857,924

 

-     

 

1,261,761

P0001585

 

-      

 

-     

 

1,261,761

 

-     

 

1,261,761

 

-     

 

1,261,761

 

-     

 

3,046,322

P0001880

 

-      

 

-     

 

3,046,322

 

-     

 

3,046,322

 

-     

 

3,046,322

 

-     

 

7,107,036

P0001881

 

-      

 

-     

 

7,107,036

 

-     

 

7,107,036

 

-     

 

7,107,036

 

-     

 

161,127,436

P4900000

 

18,533

 

-     

 

161,323,906

 

-     

 

161,323,906

 

-     

 

161,323,906

 

-     

 

 

Less (NR/NE Cost)

 

(303,711)

 

-     

 

(303,711)

 

-     

 

(303,711)

 

-     

 

(303,711)

 

-     

 

194,722,057

 

 

24,286

 

-     

 

194,929,576

 

-     

 

194,929,576

 

-     

 

194,929,576

 

-     

 

(1,809,875)

 

 

 

 

-     

 

(1,809,875)

 

-     

 

(1,809,875)

 

-     

 

(1,809,875)

 

-     

 

192,912,182

 

 

 

 

 

 

193,119,701

 

 

 

193,119,701

 

 

 

193,119,701

 

 

 

 

--------------------------------------------------------------------------------

 


 

Workpapers for Exhibit 3 CT-1

CT-1 Deferred Cost

Page 8 of 10

 

HECO

Major Projects:  CIP CT-1

Monthly Carrying Charge Calculation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mar 2013

 

 

 

Apr 2013

 

 

 

May 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP CT-1

 

Change

 

CIP CT-1

 

Change

 

CIP CT-1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Project Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less: NR/NE (removal/expense) Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Month’s Capital Costs

 

194,929,577

 

 

 

194,929,577

 

 

 

194,929,577

 

 

 

Current Month’s Capital Costs

 

-    

 

 

 

-    

 

 

 

-    

 

 

 

Ending Month’s Capital Costs

 

194,929,577

 

 

 

194,929,577

 

 

 

194,929,577

 

 

 

Amount included in rates

 

163,280,000

 

 

 

163,280,000

 

 

 

163,280,000

 

 

 

Gross Capital Cost in excess of Commission - approved amount

 

31,649,577

 

 

 

31,649,577

 

 

 

31,649,577

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Capital Cost in excess of Commission - approved amount

 

31,649,577

 

-      

 

31,649,577

 

-      

 

31,649,577

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Less:

related accumulated depreciation

 

(2,015,901)

 

(68,506)

 

(2,084,407)

 

(68,506)

 

(2,152,914)

 

 

 

(-) Less:

related ADIT

 

(3,121,701)

 

(72,640)

 

(3,194,341)

 

(72,640)

 

(3,266,981)

 

 

 

(-) Less:

related unamortized ITC

 

(42,753)

 

79

 

(42,674)

 

79

 

(42,595)

 

 

 

(+) Add:

regulatory asset - depreciation expense

 

1,370,930

 

68,506

 

1,439,436

 

68,506

 

1,507,942

 

 

 

(+) Add:

regulatory asset - carrying charge of AFUDC debt/equity component

 

3,774,330

 

197,864

 

3,972,194

 

198,647

 

4,170,841

 

 

 

(=) Equals:

Total base for calculating carrying charge

 

31,614,482

 

125,303

 

31,739,784

 

126,086

 

31,865,870

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average Capital Cost base for calculating carrying charge

 

31,552,219

 

 

 

31,677,133

 

 

 

31,802,827

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(x) Multiply:

Rate equivalent to AFUDC / 12

 

0.006271

 

 

 

0.006271

 

 

 

0.006271

 

 

 

(=) Equals:

Monthly carrying charge

 

197,864

 

 

 

198,647

 

 

 

199,436

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly Carrying Charge Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (eff. 8/2012, rates were changed)

 

58,782

 

 

 

59,014

 

 

 

59,249

 

 

 

AFUDC - Equity (eff. 8/2012, rates were changed)

 

139,082

 

 

 

139,633

 

 

 

140,187

 

 

 

Total AFUDC (as calculated)

 

197,864

 

 

 

198,647

 

 

 

199,436

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (prior adjustment)

 

116,879

 

 

 

175,661

 

 

 

234,676

 

 

 

AFUDC - Equity (prior adjustment)

 

276,544

 

 

 

415,626

 

 

 

555,259

 

 

 

Prior months adjustments that should be recorded

 

393,423

 

 

 

591,287

 

 

 

789,934

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (revised adjustment)

 

175,661

 

 

 

234,676

 

 

 

293,924

 

 

 

AFUDC - Equity (revised adjustment)

 

415,626

 

 

 

555,259

 

 

 

695,446

 

 

 

Revised Total AFUDC (that should be recorded)

 

591,287

 

 

 

789,934

 

 

 

989,370

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (what was recorded)

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Equity (what was recorded)

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Recorded AFUDC (via JE) during the month

 

-    

 

 

 

-    

 

 

 

-    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC - Debt (adjustment for following month)

 

175,661

 

 

 

234,676

 

 

 

293,924

 

 

 

AFUDC - Equity (adjustment for following month)

 

415,626

 

 

 

555,259

 

 

 

695,446

 

 

 

Adjustment that should be reflected on the following month

 

591,287

 

 

 

789,934

 

 

 

989,370

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (0.4434% - 0.1950%)
[eff. 8/12 (0.3457% - 0.1783%)]

 

69,005

 

 

 

69,278

 

 

 

69,553

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (prior adjustment)

 

137,206

 

 

 

206,211

 

 

 

275,489

 

 

 

True-Up AFUDC - Debt (that should be recorded)

 

206,211

 

 

 

275,489

 

 

 

345,041

 

 

 

True-Up AFUDC - Debt (what was recorded))

 

 

 

 

 

 

 

 

 

 

 

 

 

True-Up AFUDC - Debt (adjustment for the following month)

 

206,211

 

 

 

275,489

 

 

 

345,041

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Cost

 

 

 

Mar-13

 

 

 

Apr-13

 

 

 

May-13

 

 

 

7,676,961

P0001050

 

127,256

 

7,804,217

 

-      

 

7,804,217

 

-      

 

7,804,217

 

 

 

3,801,520

P0001051

 

2,035

 

3,808,851

 

-      

 

3,808,851

 

-      

 

3,808,851

 

 

 

603,567

P0001052

 

2,595

 

606,162

 

-      

 

606,162

 

-      

 

606,162

 

 

 

1,809,875

P0001084

 

-      

 

1,809,875

 

-      

 

1,809,875

 

-      

 

1,809,875

 

 

 

668,194

P0001134

 

-      

 

668,194

 

-      

 

668,194

 

-      

 

668,194

 

 

 

753,115

P0001135

 

-      

 

753,115

 

-      

 

753,115

 

-      

 

753,115

 

 

 

1,795,941

P0001136

 

137,896

 

1,933,837

 

-      

 

1,933,837

 

-      

 

1,933,837

 

 

 

212,405

P0001137

 

39,682

 

252,087

 

-      

 

252,087

 

-      

 

252,087

 

 

 

4,857,924

P0001340

 

-      

 

4,857,924

 

-      

 

4,857,924

 

-      

 

4,857,924

 

 

 

1,261,761

P0001585

 

-      

 

1,261,761

 

-      

 

1,261,761

 

-      

 

1,261,761

 

 

 

3,046,322

P0001880

 

-      

 

3,046,322

 

-      

 

3,046,322

 

-      

 

3,046,322

 

 

 

7,107,036

P0001881

 

-      

 

7,107,036

 

-      

 

7,107,036

 

-      

 

7,107,036

 

 

 

161,127,436

P4900000

 

18,533

 

161,323,906

 

-      

 

161,323,906

 

-      

 

161,323,906

 

 

 

 

Less (NR/NE Cost)

 

(303,711)

 

(303,711)

 

-      

 

(303,711)

 

-      

 

(303,711)

 

 

 

194,722,057

 

 

24,286

 

194,929,576

 

-      

 

194,929,576

 

-      

 

194,929,576

 

 

 

(1,809,875)

 

 

 

 

(1,809,875)

 

-      

 

(1,809,875)

 

-      

 

(1,809,875)

 

 

 

192,912,182

 

 

 

 

193,119,701

 

 

 

193,119,701

 

 

 

193,119,701

 

 

 

 

--------------------------------------------------------------------------------

 


 

Workpapers for Exhibit 3 CT-1

CT-1 Deferred Cost

Page 9 of 10

 

HECO

Major Projects:  CT-1

Monthly Carrying Charge Calculation

 

 

 

 

Depreciation

 

AFUDC
Equity

 

 

AFUDC
Debt

 

 

 

 

18670120

 

18670122

 

 

18670121

 

 

Jul-11

 

38,826

 

130,036

 

 

55,232

 

 

Aug-11

 

65,966

 

129,070

 

 

54,642

 

 

Sep-11

 

65,966

 

123,391

 

 

52,589

 

 

Oct-11

 

65,967

 

127,450

 

 

54,134

 

 

Nov-11

 

65,966

 

129,944

 

 

55,193

 

 

Dec-11

 

65,967

 

128,200

 

 

54,452

 

 

2011 Total

 

368,658

 

768,091

 

 

326,242

 

 

 

 

 

 

 

 

 

 

 

 

Jan-12

 

43,188

 

129,600

 

 

59,425

 

 

Feb-12

 

68,506

 

132,130

 

 

60,619

 

 

Mar-12

 

68,506

 

134,216

 

 

61,575

 

 

Apr-12

 

68,506

 

131,613

 

 

60,381

 

 

May-12

 

68,506

 

132,204

 

 

60,653

 

 

Jun-12

 

68,506

 

131,076

 

 

60,135

 

 

Jul-12

 

68,506

 

131,300

 

 

60,237

 

 

Aug-12

 

68,506

 

126,055

 

 

53,260

 

 

Sep-12

 

68,506

 

126,243

 

 

53,339

 

 

Oct-12

 

68,506

 

126,405

 

 

53,407

 

 

Nov-12

 

68,506

 

151,242

 

 

64,199

 

 

Dec-12

 

68,506

 

131,641

 

 

55,620

 

 

2012 Total

 

796,754

 

1,583,725

 

 

702,850

 

 

 

 

 

 

 

 

 

 

 

 

Jan-13

 

68,506

 

138,009

 

 

58,328

 

Estimated

Feb-13

 

68,506

 

138,535

 

 

58,550

 

Estimated

Mar-13

 

68,506

 

139,082

 

 

58,782

 

Estimated

Apr-13

 

68,506

 

139,633

 

 

59,014

 

Estimated

May-13

 

68,506

 

140,187

 

 

59,249

 

Estimated

2013 Total

 

342,530

 

695,446

 

 

293,924

 

 

 

 

 

 

 

 

 

 

 

 

Total Deferred

 

1,507,942

 

3,047,262

 

 

1,323,016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFUDC (Equity)

 

 

 

3,047,262

 

 

 

 

 

AFUDC (Debt)

 

 

 

1,323,016

 

 

 

 

 

Carrying Charge (AFUDC)

 

4,370,278

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 


 

Workpapers for Exhibit 3 CT-1

CT-1 Deferred Cost

Page 10 of 10

 

HECO

 

 

 

 

 

 

 

 

 

 

 

Major Projects:  CIP CT-1

 

 

 

 

 

 

 

 

 

 

 

A/D Adjustment & AFUDC Rates

 

 

 

 

 

 

 

 

 

Annual

 

 

 

 

 

 

 

 

 

 

 

Depreciation

 

 

 

 

 

 

 

 

 

Excess

 

for entire

 

 

 

Original

 

 

Difference

 

 

Revised

 

(incl. Excess)

 

Accumulated Depreciation Adjustment

 

CIP CT-1

 

 

CIP CT-1

 

 

CIP CT-1

 

CIP CT-1

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Project Cost (as of Dec 31, 2010)

 

192,912,182

 

 

 

 

 

 

 

 

 

Amount included in rates

 

161,469,776

 

 

 

 

 

 

 

 

 

 

 

31,442,406

 

 

 

 

 

 

 

 

 

Depreciation Expense

 

 

 

 

 

 

 

 

 

 

 

2011 Depr Exp (Jan - Jul)

 

465,906

 

 

 

 

 

 

 

 

 

2011 Depr Exp (Monthly)

 

38,826

 

 

 

 

 

 

 

 

 

Rev 2011 Depr Exp (Aug - Dec)

 

791,597

 

 

(197,279)

 

 

594,318

 

 

 

Rev 2011 Depr Exp (Monthly)

 

65,966

 

 

(16,440)

 

 

49,527

 

 

 

2012 Depr Exp (Jan - Dec)

 

 

 

 

 

 

 

822,074

 

 

 

2012 Depr Exp (Monthly)

 

 

 

 

 

 

 

68,506

 

 

 

2013 Depr Exp (Jan - Dec)

 

 

 

 

 

 

 

822,074

 

4,680,678

 

2013 Depr Exp (Monthly)

 

 

 

 

 

 

 

68,506

 

390,057

 

 

 

 

 

 

 

 

 

 

 

 

 

Accumulated Depreciation

 

 

 

 

 

 

 

 

 

 

 

2010 Accum Depr (12/31/11)

 

412,014

 

 

955

 

 

412,969

 

 

 

2011 Depr Exp (Jan - Jun)

 

232,953

 

 

64,206

 

 

297,159

 

 

 

Total Accum Depr (6/30/11)

 

644,967

 

 

65,161

 

 

710,128

 

 

 

2011 Depr Exp (Jul)

 

38,826

 

 

10,701

 

 

49,527

 

 

 

Total Accum Depr (7/31/11)

 

683,793

 

 

75,862

 

 

759,655

 

 

 

2011 Depr Exp (Aug - Dec)

 

329,832

 

 

(82,200)

 

 

247,632.50

 

 

 

Total Accum Depr (12/31/11)

 

1,013,625

 

 

(6,338)

 

 

1,007,287

 

 

 

2012 Depr Exp (Jan)

 

43,189

 

 

 

 

 

49,527

 

 

 

Total Accum Depr (1/31/12)

 

1,056,814

 

 

 

 

 

1,056,814

 

 

 

2012 Depr Exp (Feb-Dec)

 

 

 

 

 

 

 

753,568

 

 

 

Total Accum Depr (12/31/12)

 

 

 

 

 

 

 

1,810,381

 

 

 

2013 Depr Exp (Jan-Dec)

 

 

 

 

 

 

 

822,074

 

 

 

Total Accum Depr (12/31/13)

 

 

 

 

 

 

 

2,632,455

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly 2011 AFUDC Debt rate

 

= rate in ELLIPSE table

 

0.001950

 

 

0.001950

 

 

 

 

 

 

Monthly 2011 AFUDC Equity rate

 

= rate in ELLIPSE table

 

0.004591

 

 

0.004591

 

 

 

 

 

 

 

 

 

 

0.006541

 

 

0.006541

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual 2011 AFUDC Debt rate

 

= rate in ELLIPSE table

 

0.023552

 

 

0.023552

 

 

 

 

 

 

Annual 2011 AFUDC Equity rate

 

= rate in ELLIPSE table

 

0.055449

 

 

0.055449

 

 

 

 

 

 

 

 

 

 

0.079001

 

 

0.079001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual 2011 Actual Debt rate

 

Recalculated

 

0.053209

 

 

0.053209

 

 

 

 

 

 

Monthly 2011 Actual Debt rate

 

Recalculated

 

0.004434

 

 

0.004434

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly 2011 Actual Debt (true-up) rate

 

(0.004434 - 0.001950)

 

0.002484

 

 

0.002484

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

January - July 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly 2012 AFUDC Debt rate

 

= rate in ELLIPSE table

 

0.002020

 

 

0.002020

 

 

 

 

 

 

Monthly 2012 AFUDC Equity rate

 

= rate in ELLIPSE table

 

0.004403

 

 

0.004403

 

 

 

 

 

 

 

 

 

 

0.006423

 

 

0.006423

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly 2012 Actual Debt rate

 

Recalculated

 

0.004386

 

 

0.004386

 

 

 

 

 

 

Monthly 2012 Actual Debt (true-up) rate

 

(0.004386 - 0.002020)

 

0.002366

 

 

0.002366

 

 

 

 

 

 

 

 

 

 

2012

 

 

 

 

 

 

 

 

 

July - December 2012 (“Catch-up” Amount)

 

 

 

“Catch-up Amount”

 

 

“Annual Amount”

 

 

 

 

 

 

Monthly 2012 AFUDC Debt rate

 

= rate in ELLIPSE table

 

0.001783

 

 

0.001863

 

 

 

 

 

 

Monthly 2012 AFUDC Equity rate

 

= rate in ELLIPSE table

 

0.004220

 

 

0.004408

 

 

 

 

 

 

 

 

 

 

0.006003

 

 

0.006271

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly 2012 Actual Debt rate

 

Recalculated

 

0.003457

 

 

0.004050

 

 

 

 

 

 

Monthly 2012 Actual Debt (true-up) rate

 

(0.00345719 - 0.001783)

 

0.001674

 

 

0.002187

 

 

 

 

 

 

 

Notes:

o AFUDC rate is 0.6541% per month in 2011. Budgets reviews rate quarterly.

(Annual rate = 7.9001%)

o AFUDC amount for current month is computed on prior end-of-month balance plus

1/2 of current month’s additions

o AFUDC is added on AFUDC -- 0.6541% rate is reduced to reflect this
compounding.

 

ADIT & Unamortized ITC related to Excess Project Costs

 

Calculated by HEI Tax (as provided by Mary Zane)

 

--------------------------------------------------------------------------------


 

Workpapers for Exhibit 3 CIS

CIS Carrying Charges

Page 1 of 4

 

HECO & Subsidiaries

Estimate CIS Carrying Charge

January 2013 - May 2013 (Estimated 1/16/2013)

 

 

 

HECO

 

HELCO

 

MECO

 

Total

 

 

 

 

 

 

 

 

 

 

 

CIS costs as of 12/31/12

 

14,312

 

2,525

 

2,729

 

19,566

 

 

 

 

 

 

 

 

 

 

 

Estimated AFUDC: (Jan 2013 - May 2013)        

 

 

 

 

 

 

 

 

 

AFUDC - Debt

 

135

 

22

 

22

 

179

 

AFUDC - Equity

 

319

 

56

 

60

 

435

 

Total AFUDC

 

454

 

78

 

82

 

614

 

 

--------------------------------------------------------------------------------


 

Workpapers for Exhibit 3 CIS

CIS Carrying Charges

Page 2 of 4

 

HECO

Monthly Carrying Charge on deferred CIS system development project costs (Post
Go-live)

2013

(Do this calculation on 3rd work day, after Gail Shimabukuro has reclassed
non-deferrable on-costs to expense on 2nd work day)

 

 

 

 

 

AFUDC Equity

 

AFUDC Debt

 

Acct Balance

 

 

 

 

 

CIS Def Cost

 

Cr. 42002000

 

Cr. 42004000

 

Dr. 18670202

 

 

 

 

 

(Acct 186050)

 

Dr. 42002000

 

Dr. 42004000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.L. balance 12/31/12

 

14,312.00

 

 

 

 

 

 

 

 

 

Costs incurred in 1/13

 

 

 

 

 

 

 

 

 

 

 

Add AFUDC @ .6423%

 

0.00

 

63.09

 

26.66

 

89.75

 

 

 

Add’l costs after AFUDC calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.L. balance 1/31/13

 

14,312.00

 

 

 

 

 

89.75

 

 

 

Costs incurred in 2/13

 

0.00

 

 

 

 

 

 

 

 

 

Add AFUDC @ .6423%

 

0.00

 

63.48

 

26.83

 

90.31

 

 

 

Add’l costs after AFUDC calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.L. balance 2/28/13

 

14,312.00

 

 

 

 

 

180.06

 

 

 

Costs incurred in 3/13

 

 

 

 

 

 

 

 

 

 

 

Add AFUDC @ .6203%

 

0.00

 

63.88

 

27.00

 

90.88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.L. balance 3/31/13

 

14,312.00

 

 

 

 

 

270.94

 

 

 

Costs incurred in 4/13

 

 

 

 

 

 

 

 

 

 

 

Add AFUDC @ .6203%

 

0.00

 

64.28

 

27.17

 

91.45

 

 

 

Add’l costs after AFUDC calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.L. balance 4/30/13

 

14,312.00

 

 

 

 

 

362.39

 

 

 

Costs incurred in 5/13

 

 

 

 

 

 

 

 

 

 

 

Add AFUDC @ .6203%

 

0.00

 

64.68

 

27.34

 

92.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.L. balance 5/31/13

 

14,312.00

 

319.41

 

135.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly 2012 AFUDC Debt rate

 

0.001863

 

= rate in ELLIPSE table

 

0.001863

 

= rate in ELLIPSE table

 

Monthly 2012 AFUDC Equity rate

 

0.004408

 

= rate in ELLIPSE table

 

0.004408

 

= rate in ELLIPSE table

 

 

 

0.00627100

 

 

 

 

 

0.00627100

 

 

 

 

Notes:

o AFUDC rate is 0.6423% per month in 2012 (through July 2012).  AFUDC rate is
0.6203% per month in 2012 (August onward).

Budgets reviews rate quarterly.  (Annual rate = 7.7578% through July 2012, 
7.5728% from August onward)

 

o AFUDC amount for current month is computed on prior end-of-month balance plus

1/2 of current month’s additions

 

o AFUDC is added on AFUDC -- 0.6423% (or 0.6203%) rate is reduced to reflect
this compounding.

 

--------------------------------------------------------------------------------


 

Workpapers for Exhibit 3 CIS

CIS Carrying Charges

Page 3 of 4

 

Hawaii Electric Light Company, Inc.

Calculation of AFUDC on CIS costs as of 12/31/12

 

 

 

AFUDC rates:

 

 

 

 

 

 

 

 

 

 

 

debt

 

equity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Apr 2012 - Dec 2012

 

 

 

 

 

 

 

 

 

0.1933%

 

0.4835%

 

0.6768%

 

 

 

 

 

 

 

 

ineligible

 

 

 

 

 

AFUDC
base

 

AFUDC

 

AFUDC

 

AFUDC
base

 

 

 

labor

 

overheads

 

on-costs

 

other

 

total

 

BOM

 

debt

 

equity

 

EOM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jan-13

 

-

 

-

 

-

 

2,525.00

 

2,525.00

 

1,262.50

 

2.44

 

6.10

 

2,533.54

 

Feb-13

 

-

 

-

 

-

 

-

 

-

 

2,533.54

 

4.90

 

12.25

 

2,550.69

 

Mar-13

 

-

 

-

 

-

 

-

 

-

 

2,550.69

 

4.93

 

12.33

 

2,567.95

 

Apr-13

 

-

 

-

 

-

 

-

 

-

 

2,567.95

 

4.96

 

12.42

 

2,585.33

 

May-13

 

-

 

-

 

-

 

-

 

-

 

2,585.33

 

5.00

 

12.50

 

2,602.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

 

-

 

2,525.00

 

2,525.00

 

 

 

22.23

 

55.60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total AFUDC

 

77.83

 

 

 

 

*    AFUDC rates based on current information available.  2013 AFUDC rates still
being finalized.

 

--------------------------------------------------------------------------------


 

Workpapers for Exhibit 3 CIS

CIS Carrying Charges

Page 4 of 4

 

Maui Electric Company, Limited

Estimated CIS Carrying Charges

January - May 2013

 

 

 

Month/Yr

 

Estimated

 

Monthly

 

AFUDC

 

Debt Rate

 

Estimated

 

Monthly

 

AFUDC

 

Equity Rate

 

Principal

 

Balance

 

Carrying

 

Charge based

 

upon AFUDC

 

Debt Rate

 

Carrying

 

Charge based

 

upon AFUDC

 

Equity Rate

 

Cumulative

 

Balance

 

Monthly

 

Carrying

 

Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

-    

 

 

 

Dec-12

 

0.1755%

 

0.4843%

 

-     

 

-      

 

-      

 

-    

 

 

 

Jan-13

 

0.1755%

 

0.4843%

 

2,729.00

 

2.39

 

6.61

 

2,738.00

 

9.00

 

Feb-13

 

0.1755%

 

0.4843%

 

-     

 

4.81

 

13.26

 

2,756.07

 

18.07

 

Mar-13

 

0.1755%

 

0.4843%

 

-     

 

4.84

 

13.35

 

2,774.26

 

18.19

 

Apr-13

 

0.1755%

 

0.4843%

 

-     

 

4.87

 

13.44

 

2,792.57

 

18.31

 

May-13

 

0.1755%

 

0.4843%

 

-     

 

4.90

 

13.52

 

2,810.99

 

18.42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2,729.00

 

21.81

 

60.18

 

2,810.99

 

81.99

 

 

--------------------------------------------------------------------------------